Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of

 

February 26, 2016

 

Among

 

ASPEN TECHNOLOGY, INC.,
as Borrower,

 

The LENDERS Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

 

and

 

SILICON VALLEY BANK
as Joint Lead Arrangers and Joint Bookrunners,

 

SILICON VALLEY BANK

as Syndication Agent,

 

and

 

CITIBANK, N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE I Definitions

1

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

38

SECTION 1.03.

Terms Generally

38

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

39

SECTION 1.05.

Excluded Swap Obligations

39

SECTION 1.06.

Foreign Currency Calculations

40

 

 

 

ARTICLE II The Credits

40

 

 

SECTION 2.01.

Commitments and Letters of Credit

40

SECTION 2.02.

Loans and Borrowings

41

SECTION 2.03.

Requests for Borrowings

42

SECTION 2.04.

Funding of Borrowings

43

SECTION 2.05.

Interest Elections

43

SECTION 2.06.

Termination and Reduction of Commitments

45

SECTION 2.07.

Repayment of Loans; Evidence of Debt; Letter of Credit Reimbursements

45

SECTION 2.08.

Prepayment of Loans

47

SECTION 2.09.

Fees

48

SECTION 2.10.

Interest

49

SECTION 2.11.

Alternate Rate of Interest

50

SECTION 2.12.

Increased Costs; Illegality

51

SECTION 2.13.

Break Funding Payments

52

SECTION 2.14.

Taxes

53

SECTION 2.15.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

57

SECTION 2.16.

Mitigation Obligations; Replacement of Lenders or Issuing Banks

59

SECTION 2.17.

Defaulting Lenders

60

SECTION 2.18.

[Reserved]

62

SECTION 2.19.

Issuance of and Drawings and Reimbursement Under Letters of Credit

62

SECTION 2.20.

Increase in the Aggregate Revolving Credit Commitments

65

 

 

 

ARTICLE III Representations and Warranties

67

 

 

SECTION 3.01.

Organization; Powers

67

SECTION 3.02.

Authorization; Enforceability

67

SECTION 3.03.

Governmental Approvals; No Conflicts

68

SECTION 3.04.

Financial Condition; No Material Adverse Change

68

SECTION 3.05.

Properties

68

SECTION 3.06.

Litigation and Environmental Matters

69

SECTION 3.07.

Compliance with Laws and Agreements; No Default

69

SECTION 3.08.

Investment Company Status

69

SECTION 3.09.

Taxes

69

 

i

--------------------------------------------------------------------------------


 

SECTION 3.10.

ERISA and Labor Matters

70

SECTION 3.11.

Subsidiaries

70

SECTION 3.12.

Insurance

70

SECTION 3.13.

Solvency

71

SECTION 3.14.

Disclosure

71

SECTION 3.15.

Collateral Matters

71

SECTION 3.16.

Federal Reserve Regulations

72

SECTION 3.17.

Anti-Corruption Laws and Sanctions

73

SECTION 3.18.

Use of Proceeds

73

SECTION 3.19.

USA PATRIOT Act

73

 

 

 

ARTICLE IV Conditions

73

 

 

SECTION 4.01.

Effective Date

73

SECTION 4.02.

Each Credit Event

75

 

 

ARTICLE V Affirmative Covenants

76

 

 

SECTION 5.01.

Financial Statements; and Other Information

76

SECTION 5.02.

Notices of Material Events

78

SECTION 5.03.

Information Regarding Collateral

79

SECTION 5.04.

Existence; Conduct of Business

79

SECTION 5.05.

Reserved

80

SECTION 5.06.

Maintenance of Properties

80

SECTION 5.07.

Insurance

80

SECTION 5.08.

Books and Records; Inspection and Audit Rights

80

SECTION 5.09.

Compliance with Laws

80

SECTION 5.10.

Use of Proceeds

81

SECTION 5.11.

Additional Subsidiaries

81

SECTION 5.12.

Further Assurances

81

SECTION 5.13.

After-Acquired Real Property

82

SECTION 5.14.

Environmental Compliance

82

SECTION 5.15.

Certain Post-Closing Collateral Obligations

82

 

 

ARTICLE VI Negative Covenants

82

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

83

SECTION 6.02.

Liens

85

SECTION 6.03.

Fundamental Changes

86

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

87

SECTION 6.05.

Asset Sales

90

SECTION 6.06.

Sale/Leaseback Transactions

92

SECTION 6.07.

Hedging Agreements

92

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

92

SECTION 6.09.

Transactions with Affiliates

95

SECTION 6.10.

Restrictive Agreements

95

SECTION 6.11.

Amendment of Material Documents

96

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.12.

Fiscal Year

96

SECTION 6.13.

Leverage Ratio

96

SECTION 6.14.

Interest Coverage Ratio

96

 

 

ARTICLE VII Events of Default

96

 

 

SECTION 7.01.

Events of Default

96

SECTION 7.02.

Actions in Respect of the Letters of Credit upon Default

99

 

 

ARTICLE VIII The Administrative Agent

100

 

 

ARTICLE IX Miscellaneous

105

 

 

SECTION 9.01.

Notices

105

SECTION 9.02.

Waivers; Amendments

107

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

109

SECTION 9.04.

Assignments and Participations

111

SECTION 9.05.

Survival

116

SECTION 9.06.

Counterparts; Integration; Effectiveness

116

SECTION 9.07.

Severability

117

SECTION 9.08.

Right of Setoff

117

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

117

SECTION 9.10.

WAIVER OF JURY TRIAL

118

SECTION 9.11.

Headings

118

SECTION 9.12.

Confidentiality

118

SECTION 9.13.

Interest Rate Limitation

119

SECTION 9.14.

Release of Liens and Guarantees

120

SECTION 9.15.

USA PATRIOT Act Notice

120

SECTION 9.16.

No Fiduciary Relationship

121

SECTION 9.17.

Non-Public Information

121

SECTION 9.18.

Judgment Currency

122

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.01 —

 

Scheduled Excluded Equity Interests

 

 

Schedule 2.01 —

 

Commitments

 

 

Schedule 3.06(a) —

Litigation

 

 

Schedule 3.06(b) —

Environmental Matters

 

 

Schedule 3.11 —

 

Subsidiaries

 

 

Schedule 3.12 —

 

Insurance

 

 

Schedule 5.15 —

 

Post-Closing Actions

 

 

Schedule 6.01 —

 

Existing Indebtedness

 

 

Schedule 6.02 —

 

Existing Liens

 

 

Schedule 6.04 —

 

Existing Investments

 

 

Schedule 6.10 —

 

Existing Restrictions

 

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

—

 

Form of Assignment and Assumption

 

Exhibit B

—

 

Form of Borrowing Request

 

Exhibit C

—

 

Form of Collateral Agreement

 

Exhibit D

—

 

Form of Compliance Certificate

 

Exhibit E

—

 

Form of Interest Election Request

 

Exhibit F-1

—

 

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders

 

 

 

 

that are not Partnerships for U.S. Federal Income Tax Purposes

 

Exhibit F-2

—

 

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

 

Exhibit F-3

—

 

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

 

Exhibit F-4

—

 

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

 

Exhibit G

—

 

Form of Effective Date Certificate

 

Exhibit H

—

 

Form of Guarantee Agreement

 

Exhibit I

—

 

Form of Revolving Note

 

Exhibit J

-

 

Form of Solvency Certificate

 

 

iv

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT dated as of February 26, 2016, among ASPEN TECHNOLOGY, INC., as
Borrower, the LENDERS party hereto, the INITIAL ISSUING BANKS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, shall bear interest at a rate determined by
reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent hereunder and under the
other Loan Documents, and its successors in such capacity as provided in
Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Currency” has the meaning set forth in Section 2.11(c).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in Dollars with a maturity of one month plus 1%.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum determined in accordance with the definition of “LIBO
Rate” herein, as the screen or quoted rate at approximately 11:00 a.m., London
time, on such day for deposits in Dollars with a maturity of one month.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Creditor” has the meaning set forth in Section 9.18(b).

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a ABR Loan and such Lender’s Eurodollar
Lending Office in the case of a Eurodollar Loan.

 

“Applicable Rate” means, (a) from the Effective Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 5.01(d) for the first full Fiscal Quarter ending after the Effective
Date, (i) with respect to any ABR Loan or Eurodollar Loan, the Applicable Rate
set forth below under Level I shall apply and (ii) with respect to any
commitment fee, the commitment fee rate set forth below under Level I shall
apply and (b) thereafter, (i) with respect to any Eurodollar Loan, the
applicable rate per annum set forth below under the caption “Applicable Rate —
Eurodollar Loans” based upon the Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(d), (ii) with respect to any ABR Loan, the applicable rate per
annum set forth below under the caption “Applicable Rate — ABR Loans” based upon
the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01(d) and (iii) with
respect to any commitment fee, a rate per annum set forth below under the
caption “Commitment Fee Rate” based upon the Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 5.01(d):

 

Status:

 

Leverage Ratio

 

Applicable Rate 
— Eurodollar
Loans

 

Applicable Rate —
ABR Loans

 

Commitment 
Fee Rate

 

Level I

 

Less than 1.00 to 1.00

 

1.50

%

0.50

%

0.20

%

Level II

 

Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00

 

1.75

%

0.75

%

0.25

%

Level III

 

Greater than or equal to 2.00 to 1.00

 

2.00

%

1.00

%

0.30

%

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arranger” means, collectively, JPMorgan Chase Bank, N.A. and Silicon Valley

 

2

--------------------------------------------------------------------------------


 

Bank in their capacity as joint lead arrangers and joint bookrunners for the
credit facilities provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any party whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrower.

 

“Assuming Lender” has the meaning set forth in Section 2.20(b).

 

“Assumption Agreement” has the meaning set forth in Section 2.20(c)(ii).

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing); provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Documents, provides for one or more automatic increases in the stated
amount thereof, the Available Amount of such Letter of Credit shall be deemed to
be the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“BAFT-IFSA” has the meaning set forth in Section 2.19(f).

 

“BidCo” means ATI Global Optimisation Ltd., an English private limited company
and a wholly-owned subsidiary of the Borrower.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” means Aspen Technology, Inc., a Delaware corporation.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, substantially in the form of Exhibit B or any other form approved by
the Administrative Agent.

 

“Bridge Credit Facility” means the 364-Day Bridge Credit Agreement, dated as of
January 12, 2016, among the Borrower, the Administrative Agent and the lenders
party thereto, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day”

 

3

--------------------------------------------------------------------------------


 

shall also exclude any day on which banks are not open for dealings in deposits
in the relevant currency in the London interbank market and (b) when used in
connection with a Eurodollar Loan denominated in Euros, the term “Business Day”
shall also exclude any day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer System (which utilizes a single shared platform and
which was launched on November 19, 2007 (TARGET2)) (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is not open for settlement of
payment in Euros.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (without giving effect to any
subsequent changes in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, or a
substantially similar pronouncement).  The amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP.  For purposes
of Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a
Lien on the property being leased and such property shall be deemed to be owned
by the lessee.

 

“Cash Management Agreement” means an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.

 

“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Subsidiary and (b) commercial credit card and purchasing card
services provided to the Borrower or any Subsidiary.

 

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

 

“CFC Holding Company” means a Subsidiary, substantially all of the assets of
which consist of Equity Interests or Indebtedness of (a) one or more CFCs or
(b) one or more CFC Holding Companies.

 

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Borrower by Persons who were
neither (i) nominated by the Board of Directors of the Borrower nor
(ii) appointed by directors so nominated or (b) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) shall obtain ownership or control in one or more series of transactions
of more than 35% of the common Equity Interests or 35% of the voting power of
the Equity Interests of the Borrower entitled to vote on the election of members
of the Board of Directors of the Borrower.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any

 

4

--------------------------------------------------------------------------------


 

change in any rule, regulation, treaty or other law or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Charges” has the meaning set forth in Section 9.13.

 

“City Code” means the City Code on Takeovers and Mergers.

 

“Clean-Up Date” has the meaning set forth in Article VII.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are granted pursuant to the Security Documents as
security for the Obligations, subject, in each case, to the Collateral and
Guarantee Requirements.

 

“Collateral Agreement” means the Collateral Agreement among the Borrower, the
other Loan Parties organized in the United States and the Administrative Agent,
substantially in the form of Exhibit C.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Administrative Agent shall have received
from the Borrower and each Designated Subsidiary either (i) counterparts of the
Guarantee Agreement and a Collateral Agreement duly executed and delivered on
behalf of such Person or (ii) in the case of any Person that becomes a
Designated Subsidiary after the Effective Date, a supplement to the Guarantee
Agreement and a Collateral Agreement, substantially in the form specified
therein (or as otherwise agreed by the Administrative Agent), duly executed and
delivered on behalf of such Person, together with documents of the type referred
to in Section 4.01(c)(i), (ii) and (iii) and, to the extent reasonably requested
by the Administrative Agent, opinions of the type referred to in
Section 4.01(c)(iv), with respect to such Designated Subsidiary;

 

(b)                                 (i) all outstanding Equity Interests in any
Significant Subsidiary (other than Excluded Equity Interests), in each case
directly owned by any Loan Party, shall have been pledged pursuant to the
Collateral Agreement and (ii) the Administrative Agent shall, to the extent such
Equity Interests are certificated securities, have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

 

5

--------------------------------------------------------------------------------


 

(c)                                  all Indebtedness of the Borrower and each
Subsidiary that is owing to any Loan Party in an aggregate principal amount in
excess of $10,000,000 shall be evidenced by a promissory note and shall have
been pledged pursuant to the Collateral Agreement or a supplement to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements, required by Requirements of Law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to evidence the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement”, shall have been filed, registered or recorded or
delivered to (or provided by, as applicable) the Administrative Agent for
filing, registration or recording; and

 

(e)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property,
(ii) with respect to each Mortgaged Property located in the United States, a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid and
enforceable Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted under Section 6.02, together with such endorsements as
the Administrative Agent may reasonably request, (iii) with respect to each
Mortgaged Property located outside the United States, such title reports and
other documentation as is customary in such jurisdiction in connection with the
mortgage of property in comparable transactions, (iv) if the Borrower is in
receipt of a Standard Flood Hazard Determination that shows that a Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, the Borrower shall (prior to the delivery
of a counterpart to the Mortgage for such Mortgaged Property) deliver to the
Administrative Agent evidence of such flood insurance as may be required under
applicable law or regulations, including Regulation H of the Board of Governors,
and in any event in form and substance reasonably satisfactory to the
Administrative Agent and (v) any surveys as may exist at such time with respect
to any such Mortgaged Property and any legal opinions as the Administrative
Agent may reasonably request with respect to any such Mortgage.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the Loan Parties shall
have the time periods specified in (x) Section 5.15 to satisfy the Collateral
and Guarantee Requirement with respect to the items specified in Schedule 5.15
and (y) Section 5.11 to satisfy the Collateral and Guarantee Requirement with
respect to Designated Subsidiaries newly acquired or formed (or which first
become Designated Subsidiaries) after the Effective Date and with respect to
assets acquired after the Effective Date that do not automatically constitute
Collateral under a Collateral Agreement, (b) the foregoing provisions of this
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties, or
the

 

6

--------------------------------------------------------------------------------


 

provision of Guarantees by any Subsidiary, as to which the Administrative Agent
and the Borrower reasonably agree that the cost of creating or perfecting such
pledges or security interests in such assets, or obtaining such title insurance,
legal opinions or other deliverables in respect of such assets, or providing
such Guarantees (taking into account any adverse tax consequences to the
Borrower and the Subsidiaries (including the imposition of withholding or other
material taxes)), shall be excessive in view of the benefits to be obtained by
the Lenders therefrom, (c) Liens required to be granted from time to time
pursuant to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in the applicable jurisdiction, as reasonably agreed between
the Administrative Agent and the Borrower, (d) in no event shall the Collateral
include any Excluded Assets, (e) no Person shall be required to Guarantee the
Obligations or grant security therefor if to do so would conflict with the
fiduciary duties of its directors or contravene any legal prohibition or result
in a risk of personal or criminal liability on the part of any officer or
director thereof, (f) the requirement to enter into the Guarantee Agreement and
any Security Document and the terms of each such agreement shall be subject to
general statutory limitations, financial assistance, capital maintenance,
corporate benefit, fraudulent preference, “thin capitalization” rules, retention
of title claims, exchange control restrictions, ineffectiveness of agency
provisions, and similar principles that may limit the ability of any Person to
provide a Guarantee or security to the Administrative Agent or the Lenders or
may require that the Guarantee or security be limited by an amount or otherwise;
provided, that each such affected Person that is otherwise required to be a Loan
Party shall use commercially reasonable efforts to provide the maximum
permissible credit support and to assist in demonstrating that adequate
corporate benefit accrues to any relevant entity, and (g) the maximum Guaranteed
or secured amount may be limited due to legal or regulatory limitations, or, in
the Administrative Agent’s reasonable discretion, to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties.
Notwithstanding any other provision of any Loan Document, the Guarantee given by
any Subsidiary that becomes a Subsidiary Guarantor (as defined in the Guarantee
Agreement) after the Effective Date (an “Additional Guarantor”) shall be subject
to the limitations consistent with this definition and such limitations shall be
set forth in the Supplement (as defined in the Guarantee Agreement) applicable
to such Additional Guarantor. The Administrative Agent may, without the consent
of any Lender, grant extensions of time for the creation and perfection of
security interests in or the obtaining of title insurance, legal opinions or
other deliverables with respect to particular assets or the provision of any
Guarantee by any Designated Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Designated Subsidiaries
formed or acquired, after the Effective Date) where it and the Borrower
reasonably agree that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.  In addition, in no
event shall (a) control agreements or control or similar arrangements be
required with respect to cash deposit or securities accounts, (b) notice be
required to be sent to account debtors or other contractual third parties prior
to the occurrence and absent the continuance of an Event of Default,
(c) perfection be required with respect to letter of credit rights and
commercial tort claims (except to the extent perfected through the filing of
Uniform Commercial Code financing statements), (d) security documents governed
by the laws of a jurisdiction other than the United States or any State thereof
or the District of Columbia be required, (e) filings be required to be made
against intellectual property in any jurisdiction other than the United States
or (f) landlord,

 

7

--------------------------------------------------------------------------------


 

warehouse or bailee waivers be required for leased or used real property.

 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

 

“Commitment Date” has the meaning set forth in Section 2.20(b).

 

“Commitment Increase” has the meaning set forth in Section 2.20(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

 

(a)                                 (i)     Consolidated Interest Expense for
such period (including imputed interest expense in respect of Capital Lease
Obligations),

 

(ii)                        provision for taxes based on income, profits or
losses, including foreign withholding taxes, and for corporate franchise,
capital stock, net worth and value-added taxes, in each case during such period,

 

(iii)                     all amounts attributable to depreciation, depletion
and amortization for such period (excluding amortization expense attributable to
a prepaid cash expense that was paid in a prior period),

 

(iv)                    any extraordinary losses or charges for such period,
determined on a consolidated basis in accordance with GAAP,

 

(v)                       any Non-Cash Charges for such period; provided that
any cash payment made with respect to any Non-Cash Charges added back in
computing Consolidated EBITDA for any prior period pursuant to this clause
(a)(v) (or that would have been added back had this Agreement been in effect
during such prior period) shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made,

 

(vi)                    any losses for such period attributable to early
extinguishment of Indebtedness or obligations under any Hedging Agreement,

 

(vii)                 any unrealized losses for such period attributable to the
application

 

8

--------------------------------------------------------------------------------


 

of “mark to market” accounting in respect of Hedging Agreements,

 

(viii)              the cumulative effect for such period of a change in
accounting principles,

 

(ix)                    Transaction Costs related to the Transactions and any
non-recurring fees, costs and expenses incurred or payable by the Borrower or
any of its Subsidiaries in connection with the Target Acquisition, any Permitted
Acquisition or Specified Transaction or any other asset acquisitions permitted
hereunder,

 

(x)                       (i) any integration costs related to the Transactions
and the Target Acquisition up to an amount equal to $10,000,000 and (ii) any
integration costs related to any Permitted Acquisitions (other than the Target
Acquisition) or other Specified Transactions (other than the Transactions or the
Target Acquisition); provided that any such amount added back pursuant to this
clause (x)(ii), together with any amount added back pursuant to clause
(xiii) below, shall not exceed an amount equal to 10% of Consolidated EBITDA,
calculated after giving effect to such add-back for the Test Period most
recently ended prior to the date of determination,

 

(xi)                    any impact for expenses related to an asset acquisition
that would have otherwise been capitalized if it were treated as the acquisition
of a business, in each case, consistent with past practices,

 

(xii)                 any revenue that would have been recognized but for a
reduction related to the application of purchase accounting (including, without
limitation, revenues of the Target or of any target for a Permitted Acquisition
or Specified Transaction),

 

(xiii)              any impact from restructuring charges or impairment charges,
provided that cash impact is included in Consolidated EBITDA when any such
amount is actually paid; provided further that any such amount added back
pursuant to this clause (xiii), together with any amount added back pursuant to
clause (x)(ii) above, shall not exceed an amount equal to 10% of Consolidated
EBITDA, calculated after giving effect to such add-back for the Test Period most
recently ended prior to the date of determination; minus

 

(b)                                           without duplication and to the
extent included in determining such Consolidated Net Income:

 

(i)                           any extraordinary gains for such period,
determined on a consolidated basis in accordance with GAAP,

 

(ii)                        any non-cash gains for such period, including with
respect to write-ups of assets or goodwill, determined on a consolidated basis
in accordance with GAAP,

 

9

--------------------------------------------------------------------------------


 

(iii)       any gains attributable to the early extinguishment of Indebtedness
or obligations under any Hedging Agreement, determined on a consolidated basis
in accordance with GAAP,

 

(iv)       the cumulative effect for such period of a change in accounting
principles; and

 

(v)        any unrealized gains for such period attributable to the application
of “mark to market” accounting in respect of Hedging Agreements.

 

provided further that, Consolidated EBITDA for any period shall be calculated
(A) so as to exclude (without duplication of any adjustment referred to above)
non-cash foreign translation gains and losses and (B) with respect to changes in
accounting standards, in accordance with Section 1.04.

 

“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Borrower and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
other cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) of this proviso, any consolidated Subsidiary
during such period, (b) the income of, and any amounts referred to in clause
(a) of this proviso paid to, any Subsidiary (other than a Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or other cash distributions by such Subsidiary of that income is not
at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other cash distributions have been legally and
effectively waived, and (c) the income or loss of, and any amounts referred to
in clause (a) of this proviso paid to, any consolidated Subsidiary that is not
wholly-owned by the Borrower to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such consolidated Subsidiary.

 

“Consolidated Total Assets” means, with reference to any period, the total
assets of the Borrower and its Subsidiaries calculated on a consolidated basis
in accordance with GAAP for such period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of

 

10

--------------------------------------------------------------------------------


 

its Loans within two Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless
such payment is the subject of a good faith dispute, or (e) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.17)
upon delivery of written notice of such determination to the Borrower and each
Lender.

 

“Designated Foreign Currency” means Euros or Pounds Sterling.

 

“Designated Subsidiary” means each Significant Domestic Subsidiary that is not
an Excluded Subsidiary.

 

“Disposition” has the meaning set forth in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)           is convertible or exchangeable, either mandatorily or at the
option of the

 

11

--------------------------------------------------------------------------------


 

holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

(c)           is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
the Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;

 

in each case, on or prior to the date that is 91 days after the Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Effective Date, the Effective Date);
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” (or
similar event, however denominated) shall not constitute a Disqualified Equity
Interest if any such requirement becomes operative only after repayment in full
of all the Loans and all other Loan Document Obligations that are accrued and
payable and the termination or expiration of the Commitments and (ii) an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institutions” means (i) banks, financial institutions and other
institutional lenders separately identified in writing by the Borrower to the
Administrative Agent prior to the Effective Date, (ii) the competitors of the
Borrower and the Subsidiaries (including the Target and its Subsidiaries)
identified by name in writing by the Borrower to the Administrative Agent from
time to time and (iii) in the case of each of the entities covered by clauses
(i) and (ii), any of their Affiliates that are either (a) identified in writing
by the Borrower or (ii) clearly identifiable on the basis of such Affiliate’s
name; for the avoidance of doubt the Administrative Agent shall, and shall be
permitted to, provide such list of Disqualified Institutions to the Lenders.  In
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any prospective assignee is a Disqualified Institution or
have any liability with respect to any assignment made to a Disqualified
Institution.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent or specified in the
Assumption Agreement or the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“Dollar Equivalent” (x) with respect to Dollars, the Dollar amount thereof, and
(y) of any other currency on any date means the equivalent in Dollars of such
currency determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Dollars for such currency
in London at approximately 4:00 P.M. (London

 

12

--------------------------------------------------------------------------------


 

time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person, (ii) a Defaulting Lender or (iii) the
Borrower, any Subsidiary or any other Affiliate of the Borrower, in each case
other than any Disqualified Institution.

 

“Environmental Laws” means all Requirements of Law relating to pollution or the
protection of the environment or natural resources (or, as it relates to
exposure to hazardous or toxic substances, human health and safety matters).

 

“Environmental Liability” means any liability, obligation, loss, claim, lawsuit
or order, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties and indemnities) directly or
indirectly resulting or arising from  (a) the violation of any Environmental Law
or Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) the Release or
threatened Release of any Hazardous Materials, (d) exposure to any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued or
required under Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests in a trust or other equity ownership
interests (whether voting or non-voting) in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing (other than, prior to
the date of such conversion, Indebtedness that is convertible into Equity
Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means (A) any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or (B) any entity, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001(a)(14) of ERISA.

 

13

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) the existence, with respect to any Plan of the Borrower,
of a non-exempt Prohibited Transaction; (b) any Reportable Event; (c) the
failure of the Borrower or any ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or any failure by any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, in each case whether or not waived; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (e) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); (f) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (g) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (h) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (i) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in “endangered” or “critical” status (within the
meaning of Sections 431 or 432 of the Code or Sections 304 or 305 of ERISA), or
in “critical and declining” status (within the meaning of Section 305 of ERISA)
or terminated (within the meaning of Section 4041A of ERISA) or that the PBGC
has issued a partition order under Section 4233 of ERISA with respect to the
Multiemployer Plan; (j) the failure by the Borrower or any ERISA Affiliate to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA; (k) a
Foreign Plan Event; (l) the imposition of a Lien pursuant to Section 430(k) of
the Code or pursuant to Section 303(k) or 4068 of ERISA with respect to any
Pension Plan; or (m) the occurrence of an act or omission which could give rise
to the imposition on any Borrower or any of its ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Plan.

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the European Monetary Union
legislation.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent or specified in the
Assumption Agreement or the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

 

“Event of Default” has the meaning set forth in Article VII.

 

14

--------------------------------------------------------------------------------


 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Exchange Rate” means on any day, with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m., London time, on such date on the Reuters World
Currency Page for such currency.  In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent, or, in the event no such service
is selected, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., Local Time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $10,000,000 and all leasehold interests; (b) motor vehicles and
other assets subject to certificates of title (other than to the extent a
security interest in such assets can be perfected by filing a Uniform Commercial
Code financing statement or similar financing statement in a non-U.S.
jurisdiction); (c) commercial tort claims with a value of less than $5,000,000;
(d) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money security interest or similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or any wholly owned Subsidiary) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or analogous law of
any non-U.S. jurisdiction, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or analogous law of any non-U.S. jurisdiction notwithstanding such
prohibition; (e) “intent-to-use” trademark applications; (f) any Excluded Equity
Interests; and (g) any business interruption insurance policies of the Borrower
or any of its Subsidiaries (or the proceeds thereof other than to the extent
such proceeds would otherwise constitute proceeds of Collateral).

 

“Excluded Equity Interests” means (a) any Equity Interests described on Schedule
1.01, (b) any Equity Interests that consist of voting stock of a Subsidiary that
is a CFC or a CFC Holding Company in excess of 65% of the outstanding voting
stock (or 65% of the outstanding Equity Interests in the case of an entity that
is not a corporation for U.S. tax purposes) of such Subsidiary, (c) any Equity
Interests if, to the extent, and for so long as, the grant of a Lien thereon to
secure the Obligations is effectively prohibited by any Requirements of Law;
provided that such Equity Interest shall cease to be an Excluded Equity Interest
at such time as such prohibition ceases to be in effect, and (d) Equity
Interests in any Person that is not a Subsidiary or in non-wholly owned
Subsidiaries permitted under this Agreement to the extent and for so long as the
granting of security interests in such Equity Interests would (i) be prohibited
by the Organizational Documents or shareholder agreements or similar contracts
between the owners of

 

15

--------------------------------------------------------------------------------


 

the Equity Interests of such non-wholly owned Subsidiaries or (ii) in the good
faith judgment of the board of directors of the Borrower or such Subsidiary,
require shareholder approval for such pledge; provided that such Equity Interest
shall cease to be an Excluded Equity Interest at such time as such prohibition
ceases to be in effect.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Significant Subsidiary organized in the United States, (b) any Subsidiary (other
than the Borrower) that is a CFC or a CFC Holding Company (and accordingly, in
no event shall a CFC or a CFC Holding Company be required to enter into any
Security Document or pledge any assets hereunder) and (c) any Subsidiary formed
or acquired after the Effective Date, in each case that is prohibited by
Requirements of Law from guaranteeing the Loan Document Obligations; provided
however that any Subsidiary shall cease to be an Excluded Subsidiary at such
time as none of clauses (a), (b) or (c) above apply to such Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, and only for so long as, the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, as applicable, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of Loan Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Party or the grant by any Loan Party of a security interest, as
applicable, becomes effective with respect to such related Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Target Indebtedness” means Indebtedness of Target existing on the
Effective Date.

 

16

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, principal accounting officer or treasurer of
such Person.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Currency Loan” means Revolving Loans denominated in Euros and Revolving
Loans denominated in Pounds Sterling.

 

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA), program or agreement
that is not subject to US law and is maintained or contributed to by, or entered
into with, the Borrower or any ERISA Affiliate, other than any employee benefit
plan, program or agreement that is sponsored or maintained exclusively by a
Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any contributions or payments required by applicable law or by the terms of such
Foreign Plan; (b) the failure to register or loss of good standing with
applicable Governmental Authorities of any such Foreign Plan required to be
registered with such Governmental Authorities; or (c) the failure of any Foreign
Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Plan.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

17

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)).  The term
“Guarantee” used as a verb has a corresponding meaning.

 

“Guarantee Agreement” means the Guarantee Agreement among the Designated
Subsidiaries and the Administrative Agent, substantially in the form of
Exhibit H.

 

“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, mercury, lime solids,
radon gas and all other substances, wastes or other pollutants (including
explosive, radioactive, hazardous or toxic substances or wastes) that are
regulated pursuant to, or the Release of or exposure to which could give rise to
liability under, any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt securities or instruments, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or any similar
transaction or any combination of the foregoing transactions, in each case, not
entered into for speculative purposes; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Hedging Agreement.

 

18

--------------------------------------------------------------------------------


 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.

 

“Honor Date” has the meaning set forth in Section 2.19(c).

 

“ICC” has the meaning set forth in Section 2.19(f).

 

“Impacted Interest Period” has the meaning set forth in the definition of LIBO
Rate.

 

“Increase Date” has the meaning set forth in Section 2.20(a).

 

“Increasing Lender” has the meaning set forth  in Section 2.20(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding, for the avoidance of doubt, trade
accounts payable), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding trade accounts payable,
deferred compensation arrangements for employees, directors and officers and
other accrued obligations), (e) all Capital Lease Obligations of such Person,
(f) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (j) all Guarantees by such
Person of Indebtedness of others; provided that Indebtedness shall not include
any performance guarantee or other Guarantee that is not a Guarantee of other
Indebtedness.  The Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such other Person,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  Notwithstanding the foregoing, the term
“Indebtedness” shall not include (i) purchase price adjustments, earnouts,
holdbacks or deferred payments of a similar nature (including deferred
compensation representing consideration or other contingent obligations incurred
in connection with an acquisition), except in each case to the extent that such
amount payable is, or becomes, reasonably determinable and contingencies have
been resolved or such amount would otherwise be required to be reflected on a
balance sheet prepared in accordance with GAAP; (ii) current accounts payable
(including intercompany accounts payable); (iii) obligations in respect of
non-competes and similar agreements; (iv) Hedging Obligations; and (v) deferred
revenue, customer pre-payments or other similar obligations. The amount of
Indebtedness of any Person for

 

19

--------------------------------------------------------------------------------


 

purposes of clause (i) above shall (unless such Indebtedness has been assumed by
such Person or such Person has otherwise become liable for the payment thereof)
be deemed to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Initial Issuing Banks” means the Initial Issuing Banks listed on the signature
pages hereof.

 

“Insolvent” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” has the meaning set forth in the Collateral Agreement.

 

“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Borrower, the ratio of Consolidated EBITDA to Consolidated Interest Expense
(excluding non-cash interest), in each case, as calculated for the Test Period
then ending; provided that the Consolidated Interest Expense shall be calculated
on an annualized basis for the first three full Fiscal Quarters ending after the
Effective Date (and, for the avoidance of doubt, Consolidated EBITDA shall be
measured on a trailing twelve (12) month basis).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, substantially in the form of Exhibit E or any
other form approved by the Administrative Agent.

 

“Interest Expense” means, with respect to any person for any period, the gross
interest expense of such person for such period on a consolidated basis,
including without limitation (a) the amortization of debt discounts, (b) the
amortization of all fees (including fees with respect to Hedging Agreements
(other than as set forth below)) payable in connection with the incurrence of
Indebtedness to the extent included in interest expense, (c) the portion of any
payments or accruals with respect to Capital Lease Obligations allocable to
interest expense and (d) commissions, discounts, yield and other fees and
charges incurred in connection with the asset securitization or similar
transaction which are payable to any person other than the Borrower or a
wholly-owned Subsidiary; provided that in any event “Interest Expense” will
exclude any make whole or prepayment premiums, write offs or Hedging Agreement
termination costs and similar premiums and costs related to the Transactions or
the Target Acquisition.  For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower and the Subsidiaries with respect to Hedging Agreements.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last

 

20

--------------------------------------------------------------------------------


 

day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent made available by all Lenders, twelve months
thereafter), as the Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the applicable Screen Rate for the shortest period (for which
that Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.

 

“Investment” means, with respect to a specified Person, (a) any Equity
Interests, evidences of Indebtedness (other than accounts receivables and/or
accrued expenses arising in the ordinary course of business payable in
accordance with customary practices and loans to employees in the ordinary
course of business) or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, or any capital contribution or loans
or advances (other than commission, travel and similar advances to officers and
employees made in the ordinary course of business) to, Guarantees of any
Indebtedness or other obligations of, or any other investment in, any other
Person that are held or made by the specified Person and (b) the purchase or
acquisition (in one transaction or a series of related transactions) of all or
substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such other Person.  The amount, as of any date of determination, of (i) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date (excluding any portion thereof representing
paid-in-kind interest or principal accretion), without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be determined in accordance with the
definition of the term “Guarantee”, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the
Borrower in accordance with GAAP) of such Equity

 

21

--------------------------------------------------------------------------------


 

Interests or other property as of the time of the transfer, minus any payments
actually received in cash, or other property that has been converted into cash
or is readily marketable for cash, by such specified Person representing a
return of capital of such Investment, but without any adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such transfer, (iv) any Investment (other
than any Investment referred to in clause (i), (ii) or (iii) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness, other securities or assets of any
other Person shall be the original cost of such Investment (including any
Indebtedness assumed in connection therewith), plus the cost of all additions,
as of such date, thereto, and minus the amount, as of such date, of any portion
of such Investment repaid to the investor in cash as a repayment of principal or
a return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (v) any
Investment (other than any Investment referred to in clause (i), (ii), (iii) or
(iv) above) by the specified Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to the specified Person
shall be the fair value (as determined reasonably and in good faith by a
Financial Officer of the Borrower) of such Equity Interests at the time of the
issuance thereof.  For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer of the Borrower.  Any basket in this Agreement used to make an
Investment by any Loan Party on or after the Effective Date in any Person that
is not a Loan Party on the date such Investment is made but subsequently becomes
a Loan Party in accordance with the terms of this Agreement shall be refreshed
by the amount of the Investment so made on the date such Person so becomes a
Loan Party. For the avoidance of doubt, for purposes of covenant compliance, the
amount of an Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
and, in the case of an Investment made in a currency other than Dollars, without
adjustment for any changes in any applicable exchange rate.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

 

“IP Security Agreement” has the meaning set forth in the Collateral Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” has the meaning set forth in Section 2.19(f).

 

“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.04 and any other Lender that agrees to issue a Letter of Credit
hereunder so long as such Eligible Assignee or other Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such

 

22

--------------------------------------------------------------------------------


 

Initial Issuing Bank, Eligible Assignee or Lender, as the case may be, shall
have a Letter of Credit Commitment or shall have issued an outstanding Letter of
Credit hereunder.

 

“Judgment Currency” has the meaning set forth in Section 9.18(b).

 

“L/C Cash Collateral Account” means an interest bearing cash collateral account
for the benefit of the Borrower to be established and maintained by the
Administrative Agent, over which the Administrative Agent shall have sole
dominion and control, upon terms as may be reasonably satisfactory to the
Administrative Agent.

 

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all Revolving Loans made in accordance with Section 2.19 that have not been
funded by the Lenders.  The L/C Exposure of any Lender at any time shall be its
Pro Rata Share of the total L/C Exposure at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“L/C Related Documents” has the meaning set forth in Section 2.07(g)(i).

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.20, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit Agreement” has the meaning set forth in Section 2.19(a).

 

“Letter of Credit Commitment” means, with respect to each Initial Issuing Bank,
the amount set forth opposite the Initial Issuing Bank’s name on Schedule 2.01
hereto under the caption “Letter of Credit Commitment” or, if such Initial
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for such Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 9.04(c) as such Issuing Bank’s “Letter of Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.

 

“Letter of Credit Facility” means, at any time, an amount equal to $10,000,000,
as such amount may be reduced at or prior to such time pursuant to Section 2.06.

 

“Letters of Credit” has the meaning set forth in Section 2.01(b).

 

“Leverage Ratio” means, on any date of determination, the ratio of (a) an amount
equal to Total Indebtedness as of such date to (b) Consolidated EBITDA for the
Test Period recently ended on or prior to such date; provided that Consolidated
EBITDA shall be calculated on an annualized basis for the first three Fiscal
Quarters ending after the Effective Date.

 

“LIBO Rate” means (a) the applicable Screen Rate, (b) if the applicable Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”),

 

23

--------------------------------------------------------------------------------


 

then the LIBO Rate shall be the Interpolated Rate at such time or (c) if no
Screen Rate is available, the arithmetic mean (rounded up to four decimal
places) of the rates quoted by the Administrative Agent to leading banks in the
London interbank market for the offering of deposits in the applicable currency
for such Interest Period, in each case, (i) with respect to any Eurodollar Loans
denominated in Dollars or Euros, as of 11:00 a.m. London time, two business days
prior to the commencement of such Interest Period or (ii) with respect to any
Eurodollar Loans denominated in Pounds Sterling, as of 11:00 a.m. London time,
on the commencement date of such Interest Period; provided that the LIBO Rate
shall never be less than zero with respect to any Revolving Loans.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

 

“Loan” means a Revolving Loan.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Borrower under this Agreement and each of the other Loan
Documents, including subject to the terms of the Loan Documents, obligations to
pay fees, expense reimbursement obligations (including with respect to outside
counsel attorneys’ fees) and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents and (c) the due and punctual payment and performance of all
the obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Agreement, the other Security Documents, the other L/C Related Documents and,
except for purposes of Section 9.02, any Notes (and, in each case, any
amendment, restatement, waiver, supplement or other modification to any of the
foregoing).

 

“Loan Parties” means the Borrower and each Designated Subsidiary that is a party
to the Guarantee Agreement.

 

“Local Time” means (a) with respect to a Loan or Letter of Credit denominated in
Dollars, New York City time and (b) with respect to a Loan or Letter of Credit
denominated in

 

24

--------------------------------------------------------------------------------


 

Euros or Pounds Sterling, London time.

 

“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations, or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents) or Hedging Obligations of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount of $20,000,000 or
more.  For purposes of determining Material Indebtedness, the “principal amount”
of any Hedging Obligation at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if the applicable Hedging Agreement were terminated at
such time.

 

“Maturity Date” means February 26, 2021.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States Federal and State securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust or other security document granting a
Lien on any Mortgaged Property to secure the Obligations.  Each Mortgage shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto, that (together with such improvements) has
a fair market value of $10,000,000 or more, subject to the limitations in the
definition of the term “Collateral and Guarantee Requirement”

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP,
(b) non-cash expenses resulting from the grant of

 

25

--------------------------------------------------------------------------------


 

stock options, restricted stock awards or other equity-based incentives to any
director, officer or employee of the Borrower or any Subsidiary (excluding, for
the avoidance of doubt, any cash payments of income taxes made for the benefit
of any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof),
(c) any non-cash charges resulting from (i) the application of purchase
accounting or (ii) investments in minority interests in a Person, to the extent
that such investments are subject to the equity method of accounting; provided
that Non-Cash Charges shall not include additions to bad debt reserves or bad
debt expense and any noncash charge that results from the write-down or
write-off of accounts receivable, (d) the non-cash impact of accounting changes
or restatements and (e) non-cash charges and expenses resulting from pension
adjustments.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.07(e) in
substantially the form of Exhibit I hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Loans
made by such Lender.

 

“Notice of Renewal” has the meaning set forth in Section 2.01(b).

 

“Notice of Termination” has the meaning set forth in Section 2.01(b).

 

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Hedging Obligations.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection

 

26

--------------------------------------------------------------------------------


 

of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.16(b)).

 

“Panel” means the Panel on Takeovers and Mergers.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation established under
Section 4002 of ERISA or any successor entity performing similar functions.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Subsidiary of substantially all the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person if (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person and each subsidiary of such Person
upon the consummation of such acquisition, will be a wholly-owned Subsidiary
(or, in the case of any such purchase or other acquisition structured as a
two-step tender offer, such Person (including each subsidiary of such Person)
will become a wholly-owned Subsidiary upon the consummation of the second step
of such transaction), in each case including as a result of a merger or
consolidation between any Subsidiary and such Person and, to the extent required
under this Agreement, will be or become a Loan Party as required under the
Collateral and Guarantee Requirement or otherwise become a Loan Party, or (b) in
the case of any purchase or other acquisition of assets other than Equity
Interests, such assets will be owned by a Loan Party or a Subsidiary thereof;
provided that, in each case, (i) the business of such Person, or such assets, as
the case may be, constitute a business permitted under Section 6.03(b) and
(ii) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to each newly created or acquired Subsidiary
or assets in order to satisfy the requirements set forth in the definition of
the term “Collateral and Guarantee Requirement” shall be taken within the
required time periods for satisfaction of such requirements set forth therein. 
For the avoidance of doubt, the Target Acquisition shall be deemed to be a
Permitted Acquisition for all purposes under this Agreement.

 

“Permitted Amount” means, as of any date, (a) $25,000,000 less (b) the sum of,
without duplication, (i) the aggregate outstanding principal amount of
Indebtedness incurred under Section 6.01(g) by Subsidiaries that are not Loan
Parties as of such date, (ii) the aggregate outstanding principal amount of
Indebtedness incurred under Section 6.01(l) as of such date, (iii) the aggregate
amount of Investments by Loan Parties in Subsidiaries that are not Loan Parties
outstanding under Section 6.04(d) as of such date, (iv) the aggregate
outstanding amount of loans or advances made by Loan Parties to Subsidiaries
that are not Loan Parties under Section 6.04(e) as of such date, (v) the
aggregate outstanding amount of Indebtedness of Subsidiaries that are not Loan
Parties Guaranteed by Loan Parties under Section 6.04(f) as of such date and
(vi) the aggregate amount of Investments by Loan Parties in Subsidiaries that
are not Loan Parties outstanding under Section 6.04(r) as of such date.

 

27

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes, assessments
and other governmental charges that are not yet due or are being contested in
compliance with Section 5.05;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’ and other like Liens imposed by law
(other than any Lien imposed pursuant to Section 430(k) of the Code or
Section 303(k) or 4068 of ERISA or a violation of Section 436 of the Code),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days;

 

(c)                                  (i) Liens (including pledges and deposits)
arising in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits and similar statutory obligations and (ii) pledges and deposits in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (c)(i) above;

 

(d)                                 pledges and deposits made (i) to secure the
performance of bids, trade and commercial contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (d)(i) above;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(k);

 

(f)                                   survey exceptions, easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business, and other minor title
imperfections with respect to real property, that in any case do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Loan Party;

 

(g)                                  Liens arising from Permitted Investments
described in clause (d) of the definition of the term Permitted Investments;

 

(h)                                 banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with
depository institutions and securities accounts and other financial assets
maintained with a securities intermediary; provided that such deposit accounts
or funds and securities accounts or other financial assets are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Borrower or any Subsidiary in
excess of those required by applicable banking regulations;

 

(i)                                     Liens arising by virtue of Uniform
Commercial Code financing statement

 

28

--------------------------------------------------------------------------------


 

filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business and any other similar precautionary Uniform Commercial Code financing
statement filings;

 

(j)                                    Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 (or the applicable corresponding
section) of the Uniform Commercial Code in effect in the relevant jurisdiction
covering only the items being collected upon (or similar provisions under
applicable law);

 

(k)                                 Liens representing any interest or title of
a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease, license or
sublicense or concession agreement entered into in the ordinary course of
business;

 

(l)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(m)                             Liens that are contractual rights of set-off;

 

(n)                                 Leases, subleases, licenses and sublicenses
granted to others in the ordinary course of business which do not materially
interfere with the ordinary course of business of the Borrower and its
Subsidiaries and do not secure Indebtedness;

 

(o)                                 Deposits in the ordinary course of business
to secure liability to insurance carriers; and

 

(p)                                 Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings under applicable
law) for which there is no longer any outstanding Indebtedness and that certain
USPTO security interest recorded by the United States Patent and Trademark
Office at reel/frame 1435/0947 on February 20, 1996, which in each case Borrower
shall use commercially reasonable efforts to terminate such filings and security
interest in accordance with the time periods set forth in Section 5.15.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit, bank guarantees or similar
instruments.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition,  (i) a short term credit rating

 

29

--------------------------------------------------------------------------------


 

of “P-1” or higher from Moody’s or “A-1” or higher from S&P or (ii) a long term
rating of “A2” or higher from Moody’s or “A” or higher from S&P;

 

(c)                                  investments (i) in cash and (ii) in
certificates of deposit, banker’s acceptances and demand or time deposits, in
each case maturing within 365 days from the date of acquisition thereof, issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

(e)                                  “money market funds” that (i) comply with
the criteria set forth in Rule 2a-7 under the Investment Company Act, (ii) with
(A) a short term credit rating of “P-1” or higher from Moody’s or “A-1” or
higher from S&P or (B) a long term rating of “A2” or higher from Moody’s or “A”
or higher from S&P and (iii) have portfolio assets of at least $5,000,000,000;

 

(f)                                   investments in Indebtedness that is
(x) issued by Persons with (i) a short term credit rating of “P-1” or higher
from Moody’s or “A-1” or higher from S&P or (ii) a long term rating of “A2” or
higher from Moody’s or “A” or higher from S&P, in each case for clauses (i) and
(ii) with maturities not more than 12 months after the date of acquisition and
(y) of a type customarily used by companies for cash management purposes;

 

(g)                                  investments in assets set forth on the
Borrower’s cash management and investment policy as provided to the
Administrative Agent and as in effect on the Effective Date (as may be modified
by the Borrower after the Effective Date in a manner reasonably satisfactory to
the Administrative Agent); and

 

(h)                                 in the case of the Borrower or any Foreign
Subsidiary, other short-term investments that are analogous to the foregoing,
are of comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.

 

“Person” means any natural person, corporation, company, limited liability
company, trust, joint venture, association, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

30

--------------------------------------------------------------------------------


 

“Pounds Sterling” and “£” shall mean freely transferable lawful currency of the
United Kingdom (expressed in Pounds Sterling).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder required by the terms of this Agreement to be made on a Pro Forma
Basis, that all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of (or commencing with)
the first day of the applicable period of measurement in such test or covenant: 
(i) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction (A) in the case of a
Disposition of all or substantially all Equity Interests in any Subsidiary or
any division, product line, or facility used for operations of the Borrower or
any of the Subsidiaries, shall be excluded, and (B) in the case of an
acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (ii) any prepayment, repayment, retirement,
redemption or satisfaction of Indebtedness, and (iii) any Indebtedness incurred
or assumed by the Borrower or any of the Subsidiaries in connection therewith.

 

“Pro Rata Share” means, with respect to any Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment; provided that in the case of Section 2.17 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the total Revolving
Credit Commitments (disregarding any Defaulting Lender’s Revolving Credit
Commitment) represented by such Lender’s Revolving Credit Commitment.  If the
Revolving Credit Commitments have terminated or expired, the Pro Rata Shares
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

 

“Proposed Change” has the meaning set forth in Section 9.02(d).

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

 

31

--------------------------------------------------------------------------------


 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control,
fundamental change, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the date that is 91 days after the latest
Maturity Date in effect on the date of such extension, renewal or refinancing;
provided that, notwithstanding the foregoing, scheduled amortization payments
(however denominated) of such Refinancing Indebtedness shall be permitted so
long as the weighted average life to maturity of such Refinancing Indebtedness
shall be longer than the shorter of (x) the weighted average life to maturity of
such Original Indebtedness remaining as of the date of such extension, renewal
or refinancing and (y) the weighted average life to maturity of Loans remaining
as of the date of such extension, renewal or refinancing with the latest
Maturity Date; (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Subsidiary, in each case
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become pursuant to the terms of the Original
Indebtedness) an obligor in respect of such Original Indebtedness, and shall not
constitute an obligation of the Borrower if the Borrower shall not have been an
obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of such Subsidiary or of the Borrower only to the
extent of their obligations in respect of such Original Indebtedness; (e) if
such Original Indebtedness shall have been subordinated to the Loan Document
Obligations, such Refinancing Indebtedness shall also be subordinated to the
Loan Document Obligations on terms not less favorable in any material respect to
the Lenders; and (f) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
(or would have been required to secure such Original Indebtedness pursuant to
the terms thereof) or, in the event Liens securing such Original Indebtedness
shall have been contractually subordinated to any Lien securing the Loan
Document Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s

 

32

--------------------------------------------------------------------------------


 

Affiliates and the directors, officers, partners, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment.

 

“Reportable Event” means any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan, other than those events as to which notice is waived pursuant to DOL Reg.
§ 4043.

 

“Required Lenders” means, at any time, Lenders having Revolving Loans and unused
Revolving Credit Commitments representing, in the aggregate, more than 50% of
the sum of the total Revolving Loans and unused Revolving Credit Commitments at
such time.

 

“Requirements of Law” means, with respect to any Person, (a) the Organizational
Documents of such Person and (b) any law (including common law), statute,
ordinance, treaty, rule, regulation, code, judgment, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property or to which such Person or any of its
material property is subject.

 

“Resigning Issuing Bank” has the meaning set forth in Section 2.19(g).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of, or any other return of capital with
respect to, any Equity Interests in the Borrower or any Subsidiary.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Loans, as
such commitment may be (a) reduced or increased from time to time pursuant to
Sections 2.06 and 2.20 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01 under the
caption “Revolving Credit Commitment”, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $250,000,000.

 

“Revolving Loan” means a Loan made by the Lenders to the Borrower pursuant to
Article II hereof.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers

 

33

--------------------------------------------------------------------------------


 

such property to any Person and the Borrower or any Subsidiary leases such
property, or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, from such Person or its
Affiliates.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Ministry of Finance of the State of Israel, the United Nations
Security Council, the European Union or any EU member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate” means for any Interest Period, (a) with respect to any Eurodollar
Loans denominated in Dollars, the Intercontinental Exchange Benchmark
Administration Ltd. rate for Dollars and such Interest Period as set forth on
the applicable page of the Reuters Service, (b) with respect to any Eurodollar
Loans denominated in euros, the rate per annum determined by the Banking
Federation of the European Union for the relevant Interest Period, displayed on
Reuters Page EURIBOR-01 and (c) with respect to any Eurodollar Loans denominated
in Pounds Sterling, the Intercontinental Exchange Benchmark Administration Ltd.
rate for Pounds Sterling and such Interest Period as set forth on the applicable
page of the Reuters Service.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed pursuant to a Cash Management Agreement in effect on
the Effective Date, entered into with a party that was a Lender as of the
Effective Date or an Affiliate thereof, or (b) are owed pursuant to a Cash
Management Agreement entered into after the Effective Date with a party that was
a Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case at the time such Cash Management Agreement
was entered into, and, in the case of any such Cash Management Agreement
referred to in clause (a) or (b) above (other than any such Cash Management
Agreement entered into with the Administrative Agent or an Affiliate thereof),
has been designated by the Borrower in a written notice given to the
Administrative Agent as a Cash Management Agreement the obligations under which
are to constitute Secured Cash

 

34

--------------------------------------------------------------------------------


 

Management Obligations for purposes of the Loan Documents.

 

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Subsidiary arising under
each Hedging Agreement that (a) was in effect on the Effective Date with a
counterparty that was a Lender as of the Effective Date or an Affiliate thereof,
or (b) is entered into after the Effective Date with a counterparty that was a
Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case at the time such Hedging Agreement was
entered into, and, in the case of any such Hedging Agreement referred to in
clause (a) or (b) above (other than any such Hedging Agreement entered into with
the Administrative Agent or an Affiliate thereof) has been designated by the
Borrower in a written notice given to the Administrative Agent as a Hedging
Agreement the obligations under which are to constitute Secured Hedging
Obligations for purposes of the Loan Documents.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arranger, (d) the Issuing Banks, (e) each provider of Cash
Management Services under a Cash Management Agreement the obligations under
which constitute Secured Cash Management Obligations, (f) each counterparty to
any Hedging Agreement the obligations under which constitute Secured Hedging
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under this Agreement or any other Loan Document and (h) the
permitted successors and assigns of each of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Documents” means the Collateral Agreement, the Mortgages (if any) and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.03, 5.11 or 5.15 or the requirements of the
Collateral and Guarantee Requirement to secure the Obligations.

 

“Significant Domestic Subsidiary” means any Domestic Subsidiary that is a
Significant Subsidiary.

 

“Significant Subsidiary” means (a) each Subsidiary (i) with total assets
(including the value of Equity Interests of its subsidiaries), on any date of
determination, equal to or greater than 7.5% of the total assets of the Borrower
and its Subsidiaries and/or (ii) the gross revenues of which, for the Test
Period most recently ended, are equal to or greater than 7.5% of the gross
revenues of the Borrower and its Subsidiaries, in each case calculated in
accordance with GAAP and (b) each Subsidiary that owns any Equity Interests of
any Subsidiary that would be deemed a Significant Subsidiary under clause
(a)(i) or (a)(ii) above; provided that if at the end of or for any Test Period
during the term of this Agreement, the combined aggregate amount of total assets
as of the last day of any Fiscal Quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) or combined aggregate
amount of gross revenues for the Test Period most recently ended of all
Subsidiaries that are not Significant Subsidiaries shall have exceeded 15% of
the Consolidated Total Assets of the Borrower and its Subsidiaries or 15% of the
consolidated gross revenues of the Borrower and its Subsidiaries for the Test
Period most recently ended, then one or more of the Subsidiaries that are not
Significant Subsidiaries shall be designated by the Borrower in writing to the
Administrative Agent as a Significant Subsidiary

 

35

--------------------------------------------------------------------------------


 

until such excess has been eliminated.

 

“Software” has the meaning set forth in the Collateral Agreement.

 

“Specified Transaction” means, with respect to any period, any Investment,
acquisition (including the Target Acquisition), Disposition, incurrence,
assumption or repayment of Indebtedness, Restricted Payment, that by the terms
of this Agreement requires such test or covenant to be calculated on a Pro Forma
Basis.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP and (b) any other Person (i) of
which Equity Interests representing more than 50% of the equity value or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any Swap.

 

“Target” means KBC Advanced Technologies plc (company number 01357958 - 42-50
Hersham Road, Walton On Thames, Surrey, KT12 1RZ).

 

“Target Acquisition” means the acquisition by the Borrower (directly or
indirectly) of all the outstanding Equity Interests in Target.

 

36

--------------------------------------------------------------------------------

 


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period” means each period of four consecutive Fiscal Quarters of the
Borrower.

 

“Total Assets” means, as of any date, the total assets of the Borrower and its
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Borrower and its Subsidiaries, determined on a Pro Forma
Basis.

 

“Total Indebtedness” means, on any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP (but without giving effect
to any election to value any Indebtedness at “fair value”, as described in
Section 1.04, or any other accounting principle that results in the amount of
any such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness).

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions to be
consummated on the Effective Date.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, (b) the creation and perfection of the security interests
provided for in the Security Documents, and (c) the payment of the Transaction
Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCP” has the meaning set forth in Section 2.19(f).

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
such Issuing Bank’s Letter of Credit Commitment minus the aggregate Available
Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
Dollar Equivalent of the aggregate principal amount of all outstanding Revolving
Loans made by such Lender (in its capacity as a Lender), plus (ii) such Lender’s
Pro Rata Share of the L/C Exposure at such time.

 

“U.S. Person” means a “United States” person within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section

 

37

--------------------------------------------------------------------------------


 

2.14(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                   Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans and Borrowings may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or “Eurodollar
Borrowing”).

 

SECTION 1.03.                                   Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all real and personal, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities.  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
extended, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, amendment and restatements, extensions,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, consolidated, replaced, interpreted,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

38

--------------------------------------------------------------------------------


 

SECTION 1.04.                                   Accounting Terms; GAAP; Pro
Forma Calculations. (a) Except as otherwise expressly provided herein, all terms
of an accounting or financial nature used herein shall be construed in
accordance with GAAP as in effect from time to time; provided that (i) if the
Borrower, by notice to the Administrative Agent, shall request an amendment to
any provision hereof to eliminate the effect of (A) any change occurring after
the Effective Date in GAAP or in the application thereof or (B) the issuance of
any new accounting rule or guidance (including, without limitation, any
accounting rule or guidance relating to or issued in connection with Topic 606)
or in the application thereof on the operation of such provision after the
Effective Date (or if the Administrative Agent or the Required Lenders, in each
case, by notice to the Borrower, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof or the issuance of
such rule or guidance or the application thereof, then such provision shall be
interpreted on the basis of GAAP and such rule or guidance as in effect and
applied immediately prior thereto shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (A) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities), or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value”, as defined therein and (B) any treatment of Indebtedness relating
to convertible or equity-linked securities under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) requiring the valuation
of any such Indebtedness in a reduced or bifurcated manner as described therein,
and such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  For purposes of the foregoing, any change by the Borrower in
its accounting principles and standards to adopt International Financial
Reporting Standards, regardless of whether required by applicable laws and
regulations, will be deemed a change in GAAP.

 

(b) For purposes of determining compliance with any test or covenant contained
in this Agreement with respect to any period during which any Specified
Transaction occurs, or for purposes of determining whether any Specified
Transaction, Consolidated EBITDA, the Leverage Ratio and the Interest Coverage
Ratio shall be calculated with respect to such period on a Pro Forma Basis,
giving effect to such Specified Transaction. For the avoidance of doubt, any
calculations on a Pro Forma Basis (i) shall exclude purchase acquisition
accounting impact for any Permitted Acquisition or Specified Transaction, as
applicable, and (ii) for periods prior to the applicable Permitted Acquisition
or Specified Transaction, shall be made based on the financial information for
the target of such Permitted Acquisition or Specified Transaction, as
applicable, that is publicly or privately available and regardless of the
accounting standard applied to such target prior to the date of such Permitted
Acquisition or Specified Transaction (and, for the avoidance of doubt, no breach
of this Agreement shall result therefrom).

 

SECTION 1.05.                                   Excluded Swap Obligations .
Notwithstanding any provision of this Agreement or any other Loan Document, no
Guarantee by any Loan Party under any Loan Document shall include a Guarantee of
any Obligation that, as to such Loan Party, is an

 

39

--------------------------------------------------------------------------------


 

Excluded Swap Obligation and no Collateral provided by any Loan Party shall
secure any Obligation that, as to such Loan Party, is an Excluded Swap
Obligation.  In the event that any payment is made by, or any collection is
realized from, any Loan Party as to which any Obligations are Excluded Swap
Obligations, or from any Collateral provided by such Loan Party, the proceeds
thereof shall be applied to pay the Obligations of such Loan Party as otherwise
provided herein without giving effect to such Excluded Swap Obligations and each
reference in this Agreement or any other Loan Document to the ratable
application of such amounts as among the Obligations or any specified portion of
the Obligations that would otherwise include such Excluded Swap Obligations
shall be deemed so to provide.

 

SECTION 1.06.                                   Foreign Currency Calculations.
For purposes of any determination under Section 6.01, 6.02, 6.04, 6.05 or 6.08
or under Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in Euros or Pounds Sterling shall be translated into
Dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default or Event of Default shall arise as a
result of any limitation set forth in Dollars in Section 6.01 or 6.02 being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable at the time or times Indebtedness or Liens were initially
consummated in reliance on the exceptions under such Sections.  For purposes of
any determination under Section 6.04, 6.05 or 6.08, the amount of each
Investment, Disposition, Restricted Payment or other applicable transaction
denominated in Euros or Pounds Sterling shall be translated into Dollars at the
currency exchange rate in effect on the date such Investment, Disposition,
Restricted Payment or other transaction is consummated.  Such currency exchange
rates shall be determined in good faith by the Borrower.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                                   Commitments and Letters of
Credit.  (a) Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans in Dollars, Euros and Pounds Sterling to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) the Dollar Equivalent of such
Lender’s Revolving Loans exceeding such Lender’s Revolving Credit Commitment or
(ii) the sum of the total Dollar Equivalent of Revolving Loans exceeding the
total Revolving Credit Commitments.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans without penalty.

 

(b)                                 Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit” and, collectively, “Letters of Credit”) in Dollars for the account of
the Borrower and its Subsidiaries from time to time on any Business Day during
the period from the Effective Date until 30 days before the final Maturity Date
in an aggregate Available Amount (i) not exceeding at any time (x) for all
Letters of Credit, the Letter of Credit Facility at such time and (y) for all
Letters of Credit issued by each Issuing Bank, such Issuing Bank’s Letter of
Credit Commitment at such time (unless otherwise agreed by such Issuing Bank)
and (ii) for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments of the Lenders at such time.  Each Letter of Credit shall be
in an amount of $25,000 or more (or such lesser amount as agreed to by the
Issuing Bank issuing such Letter

 

40

--------------------------------------------------------------------------------


 

of Credit). The Borrower shall be liable for all Obligations with respect to any
Letter of Credit issued for the account of any of its Subsidiaries.  No Letter
of Credit shall have an expiration date (including all rights of the Borrower or
the beneficiary to require renewal) later than the earlier of (x) the date that
is one year after the date of issuance thereof, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
that issued such Letter of Credit and the Administrative Agent on or prior to
any date for notice of renewal set forth in such Letter of Credit but in any
event at least three Business Days prior to the date of the proposed renewal of
such Letter of Credit and upon fulfillment of the applicable conditions set
forth in Article IV unless such Issuing Bank has notified the Borrower (with a
copy to the Administrative Agent) on or prior to the date for notice of
termination set forth in such Letter of Credit but in any event at least 30 days
prior to the date of automatic renewal of its election not to renew such Letter
of Credit (a “Notice of Termination”) and (y) five Business Days prior to the
final Maturity Date; provided, further, that the terms of each Letter of Credit
that is automatically renewable annually shall (1) require the Issuing Bank that
issued such Letter of Credit to give the beneficiary named in such Letter of
Credit notice of any Notice of Termination and (2) permit such beneficiary, upon
receipt of such notice, to draw under such Letter of Credit prior to the date
such Letter of Credit otherwise would have been automatically renewed.  If
either a Notice of Renewal is not given by the Borrower or a Notice of
Termination is given by the relevant Issuing Bank pursuant to the immediately
preceding sentence, such Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal the relevant Issuing Bank may in
its discretion, unless instructed to the contrary by the Administrative Agent or
the Borrower, deem that a Notice of Renewal had been timely delivered and in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement.  Within the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Revolving Loans resulting from drawings thereunder
pursuant to Section 2.19(c) and request the issuance of additional Letters of
Credit under this Section 2.01(b).

 

SECTION 2.02.                                   Loans and Borrowings.

 

(a)                                 Each Revolving Loan shall be made as part of
a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Subject to Section 2.11, (i) each Borrowing
in Dollars shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith and (ii) each Borrowing in a
Designated Foreign Currency shall be comprised entirely of Eurodollar Loans as
the Borrower may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of (i) in

 

41

--------------------------------------------------------------------------------


 

the case of Borrowings denominated in Dollars, $1,000,000 and not less than
$1,000,000, (ii) in the case of Borrowings denominated in Pounds Sterling,
£1,000,000 and not less than £1,000,000 and (iii) in the case of Borrowings
denominated in Euros, €1,000,000 and not less than €1,000,000.  At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments.  Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.                                   Requests for Borrowings.  To
request a Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (other than a request for any Borrowing denominated in a
Designated Foreign Currency, which request shall be made in writing (including
by electronic mail)), electronic mail or hand delivery of an executed written
Borrowing Request (a) in the case of a Eurodollar Borrowing denominated in
Dollars, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing, (b) in the case of a Eurodollar
Borrowing denominated in a Designated Foreign Currency, not later than 1:00
p.m., London time, four Business Days before the date of the proposed Borrowing
or (c) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the day of the proposed Borrowing.  Each telephonic or electronic mail
Borrowing Request shall be irrevocable and shall in the case of a telephonic
request be confirmed promptly by hand delivery, electronic mail or telecopy to
the Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each written Borrowing Request shall be in the form of Exhibit B and each
telephonic, electronic mail and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               in the case of a Borrowing to be denominated
in Dollars, whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 the currency of such Borrowing (which shall
be Dollars, Euros or Pounds Sterling); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an

 

42

--------------------------------------------------------------------------------


 

ABR Borrowing.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.                                   Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time (or in the case of any Loan
denominated in a Designated Foreign Currency, 12:00 noon, London time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an operating account of the Borrower designated by the Borrower in the
applicable Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on written demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans.  If the
Borrower and Lender shall pay such interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
the Borrower the amount of such interest paid by the Borrower for such period. 
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

SECTION 2.05.                                   Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type (provided that Eurodollar Borrowings denominated in a
Designated Foreign Currency may not be converted to ABR Borrowings) or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  Subject to the
requirements of Section 2.02(c), the Borrower may elect

 

43

--------------------------------------------------------------------------------


 

different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone or electronic mail by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each Interest Election Request shall be irrevocable and, in the case
of a telephonic Interest Election Request, shall be confirmed promptly by hand
delivery, electronic mail or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               in the case of a Borrowing to be denominated
in Dollars, whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to (i) a Eurodollar Borrowing denominated
in Dollars prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing or (ii) any other
Eurodollar Borrowing, then, unless such Borrowing is repaid as provided herein,
at the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one month’s duration. 
Notwithstanding any contrary provision hereof, if an

 

44

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower in writing, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
(A) each Eurodollar Borrowing denominated in Dollars shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto and (B) each
other Eurodollar Borrowing shall be converted to a Eurodollar Borrowing with an
Interest Period of one month’s duration.

 

SECTION 2.06.                                   Termination and Reduction of
Commitments.

 

(a)                                 Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000, and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, the sum of the Revolving Loans then
outstanding would exceed the total Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Subject to Section 2.20,
any termination or reduction of the Commitments shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

SECTION 2.07.                                   Repayment of Loans; Evidence of
Debt; Letter of Credit Reimbursements.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and

 

45

--------------------------------------------------------------------------------


 

payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie  evidence
of the existence and amounts of the obligations recorded therein (absent
manifest error); provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered and permitted assigns.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

 

(f)                                   Subject to Section 2.08(c), if at any time
the aggregate Revolving Loans of the Lenders exceeds the aggregate Commitments
of the Lenders, the Borrower shall immediately prepay the Revolving Loans in the
amount of such excess.

 

(g)                                  Letter of Credit Reimbursements.  The
obligations of the Borrower under this Agreement, any Letter of Credit Agreement
and any other agreement or instrument, in each case, relating to any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Lender of any draft or the reimbursement by the Borrower
thereof):

 

(i)                                     any lack of validity or enforceability
of this Agreement, any Letter of Credit, any Letter of Credit Agreement or any
other agreement or instrument, in each case, relating thereto (all of the
foregoing being, collectively, the “L/C Related Documents”);

 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Borrower in respect of any L/C Related Document or any other amendment or waiver
of or any consent to departure from all or any of the L/C Related Documents;

 

(iii)                               the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), any Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
the transactions contemplated by the L/C Related Documents or any

 

46

--------------------------------------------------------------------------------


 

unrelated transaction;

 

(iv)                              any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(v)                                 payment by any Issuing Bank under a Letter
of Credit against presentation of a draft or certificate that does not strictly
comply (but materially complies) with the terms of such Letter of Credit;

 

(vi)                              any exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the obligations of the Borrower in respect
of the L/C Related Documents; or

 

(vii)                           any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or a guarantor.

 

SECTION 2.08.                                   Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy, electronic mail or other writing
approved by the Administrative Agent) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, three Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10 and, if applicable, amounts owed pursuant to
Section 2.13, if any. Notwithstanding the foregoing, any prepayment pursuant to
this Section 2.08 shall not reduce the Commitments unless notice is given by the
Borrower in accordance with Section 2.06.

 

(c)                                  (i)  If the Administrative Agent notifies
the Borrower in writing on the second Business Day prior to any interest payment
date that the sum of (A) the aggregate principal amount of all Revolving Loans
denominated in Dollars then outstanding, plus (B) the

 

47

--------------------------------------------------------------------------------


 

Dollar Equivalent (determined on the third Business Day prior to such interest
payment date) of the aggregate principal amount of all Revolving Loans
denominated in Euros and Pounds Sterling then outstanding, plus (C) the
aggregate Available Amount of all Letters of Credit then outstanding exceeds
100% of the aggregate Revolving Credit Commitments of the Lenders on such date,
the Borrower shall, within two Business Days after receipt of such notice,
prepay the outstanding principal amount of any Revolving Loans owing by the
Borrower in an aggregate amount sufficient to reduce such sum after such payment
to an amount not to exceed 100% of the aggregate Revolving Credit Commitments of
the Lenders.  The Administrative Agent shall provide such notice to the Borrower
at the request of any Lender.

 

(ii)                                  Each prepayment made pursuant to this
Section 2.08(c) shall be made together with any interest accrued to the date of
such prepayment on the principal amounts prepaid and, in the case of any
prepayment of a Eurodollar Loan on a date other than the last day of an Interest
Period or at its maturity, any additional amounts which the Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 2.13.  The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.08(c) to the Borrower and the Lenders.

 

(d)                                 The Borrower shall, on the day that is five
(5) Business Days prior to the Maturity Date, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount in Dollars sufficient
to cause the amount of Dollars on deposit in the L/C Cash Collateral Account to
equal 100% of the aggregate Available Amount of all Letters of Credit then
outstanding; provided that nothing herein shall be deemed to amend or modify any
provision of Section 2.01(b).  Upon the drawing of any such Letter of Credit, to
the extent funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Revolving Loans in respect of such Letter of
Credit.  After any such Letter of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower thereunder shall have been paid
in full, the equivalent amount deposited in such L/C Cash Collateral Account in
respect of such Letter of Credit shall be promptly returned to the Borrower.

 

SECTION 2.09.                                   Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate (as designated in the definition of
“Applicable Rate” as the “Commitment Fee Rate”) on the daily amount of the
difference between the Revolving Credit Commitment of such Lender and the
outstanding principal balance of the Loans of such Lender during the period from
and including the Effective Date to but excluding the date on which such
Revolving Credit Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

48

--------------------------------------------------------------------------------


 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, an agency fee payable in the amounts
and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(c)                                  All commitment fees payable hereunder shall
be paid on the dates due, in immediately available funds, to the Administrative
Agent for distribution to the Lenders.  Fees paid shall not be refundable under
any circumstances.

 

(d)                                 (i)  The Borrower shall pay to the
Administrative Agent for the account of each Lender a commission on such
Lender’s Pro Rata Share of the average daily aggregate Available Amount of all
Letters of Credit outstanding (and not cash-collateralized) from time to time at
a rate per annum equal to the Applicable Rate for Eurodollar Loans in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December and on the final Maturity Date, and after such
Maturity Date payable upon written demand; provided that the Applicable Rate
shall increase by 2% upon the occurrence and during the continuation of an Event
of Default if the Borrower is required to pay default interest on the principal
of all Revolving Loans pursuant to Section 2.10(c).

 

(ii)                                  The Borrower shall pay to each Issuing
Bank for its own account, in Dollars, a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the L/C Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed Letters of Credit) during any
period that there is any L/C Exposure, payable in arrears quarterly on the last
day of each March, June, September and December and on the final Maturity Date,
and after such Maturity Date payable upon written demand.

 

SECTION 2.10.                                   Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing for the relevant currency plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.10 or
(ii) in the case of any other amount, 2.00% per annum plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section 2.10.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears in the currency of the applicable Loan on each Interest
Payment Date for such Loan and upon termination of all of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on written demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Availability Period),

 

49

--------------------------------------------------------------------------------


 

accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.  All interest shall be payable in the currency in which
the applicable Loan is denominated.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i) interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day) and (ii) interest
computed on Revolving Loans in Pounds Sterling shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.11.                                   Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines in good
faith (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means (including, without limitation, by
means of an Interpolated Rate) do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period;

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Eurodollar Borrowing for such Interest Period;

 

(c)                                  the Administrative Agent determines in good
faith (which determination shall be conclusive and binding upon the Borrower
absent manifest error) that deposits in the applicable currency are not
generally available, or cannot be obtained by the Lenders, in the applicable
market (any Designated Foreign Currency affected by the circumstances described
in Section 2.11(a) or (b) is referred to as an “Affected Foreign Currency”);

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.  Until such relevant notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans in an
Affected Foreign Currency shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans (to the extent
such Eurodollar Loan is denominated in an Affected Foreign Currency).

 

50

--------------------------------------------------------------------------------


 

SECTION 2.12.                                   Increased Costs; Illegality.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of the term “Excluded Taxes” and (C) Connection Income Taxes) on
its loans, loan principal, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan or to increase
the cost to such Lender, or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or any other amount)
then, from time to time upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs or expenses incurred or reduction suffered.

 

(b)                                 If any Lender reasonably determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then, from time to time
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  If by reason of any change in a Requirement
of Law subsequent to the Effective Date, material disruption of currency or
foreign exchange markets, war or civil disturbance or similar event, the funding
of any Foreign Currency Loan in any currency or the funding of any Foreign
Currency Loan in any currency to an office located other than in New York shall
be impossible or such currency is no longer available or readily convertible to
Dollars, or the Dollar Equivalent of such currency is no longer readily
calculable, then, at the election of the Administrative Agent, no Foreign
Currency Loans in the relevant currency shall be made or any Foreign Currency
Loan in the relevant currency shall be made to an office of the Administrative
Agent located in New York, as the case may be.

 

51

--------------------------------------------------------------------------------


 

(d)                                 (i) If payment in respect of any Foreign
Currency Loan shall be due in a currency other than Dollars and/or at a place of
payment other than New York and if, by reason of any change in a Requirement of
Law subsequent to the Effective Date, material disruption of currency or foreign
exchange markets, war or civil disturbance or similar event, payment of such
Obligations in such currency or such place of payment shall be impossible or, in
the reasonable judgment of the Administrative Agent, such currency is no longer
available or readily convertible to Dollars, or the Dollar Equivalent of such
currency is no longer readily calculable, then, at the election of any affected
Lender, the Borrower shall make payment of such Loan in Dollars (based upon the
Exchange Rate in effect for the day on which such payment occurs, as determined
by the Administrative Agent in good faith and in accordance with the terms
hereof) and/or in New York or (ii) if any Foreign Currency in which Loans are
outstanding is redenominated then, at the election of any affected Lender, such
affected Loan and all obligations of the applicable Borrower in respect thereof
shall be converted into obligations in Dollars (based upon the Exchange Rate in
effect on such date, as determined by the Administrative Agent in good faith and
in accordance with the terms hereof), and, in each case, the Borrower shall
indemnify the Lenders, against any currency exchange losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.

 

(e)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(f)                                   Failure or delay on the part of any Lender
to make written demand for compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section 2.12 for any increased costs or expenses incurred or reductions suffered
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or expenses or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(g)                                  If any Change in Law shall make it unlawful
for any Lender to make or maintain Eurodollar Loans, (i) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be suspended until such
time as it shall no longer be unlawful for such Lender to make or maintain
Eurodollar Loans and (ii) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.  If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.13.

 

SECTION 2.13.                                   Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable

 

52

--------------------------------------------------------------------------------


 

thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.08(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event (other than loss of the Applicable Rate for Eurodollar Loans).  In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

SECTION 2.14.                                   Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.14) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.14, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

53

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

54

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or

 

55

--------------------------------------------------------------------------------


 

more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.14 (including by the payment of additional amounts pursuant to this
Section 2.14), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.14 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of

 

56

--------------------------------------------------------------------------------


 

such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed, and the indemnification payments or additional amounts
with respect to such Tax had never been paid.  This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                                 Survival.   Each party’s obligations under
this Section 2.14 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms. For purposes of this
Section 2.14, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.15.                                   Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its designated office, except that payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder or under any Loan Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments or prepayments of any Loan shall be made in the currency in which
such Loan is denominated, all reimbursements of Letters of Credit shall be made
in Dollars and all other payments under each Loan Document shall be made in
Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder,

 

57

--------------------------------------------------------------------------------


 

ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans hereunder or participations in
Letters of Credit resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans hereunder or participations in
Letters of Credit and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans hereunder or
participations in Letters of Credit of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans hereunder or participations in Letters of Credit;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans hereunder or participations in Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. 
Notwithstanding the foregoing, to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Loan Party shall be applied to any
Excluded Swap Obligations of such Loan Party.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

58

--------------------------------------------------------------------------------


 

(f)                                   The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 9.03(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall (except as provided herein with respect to a Defaulting Lender) be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.03(c).

 

SECTION 2.16.                                   Mitigation Obligations;
Replacement of Lenders or Issuing Banks.

 

(a)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, then such Lender shall (at the request of
the Borrower) use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.12, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14 or (iii) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04 hereof, with the Borrower obligated to
pay any applicable processing and recordation fee unless waived by the
Administrative Agent in its sole discretion), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments, and (D) such assignment
does not conflict with applicable law.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver or
consent by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation have ceased to apply.

 

59

--------------------------------------------------------------------------------


 

(c)                                  Replacement of Issuing Banks.  If any
Issuing Bank declines to provide the consent required under Sections 2.20(b) or
9.04(b)(iii)(C), or declines to provide a Letter of Credit pursuant to
Section 2.19(a)(ii), then the Borrower may, at its sole expense and effort, upon
notice to such Issuing Bank and the Administrative Agent, require such Issuing
Bank to assign and delegate, without recourse (in accordance with and subject to
the restrictions contained in, and consents required by, Section 9.04), all of
its Letter of Credit Commitment to one or more Eligible Assignees that shall
assume such obligations (which assignee may be one or more Issuing Banks, if
such Issuing Bank accepts such assignment); provided that:

 

(i)                                     each outstanding Letter of Credit issued
by such Issuing Bank shall have been replaced or such other arrangement
reasonably satisfactory to such Issuing Bank shall have been made; and

 

(ii)                                  such assignment does not conflict with
applicable law.

 

SECTION 2.17.                                   Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.09(a); and

 

(b)                                 the Revolving Credit Commitment and
outstanding principal amount of Revolving Loans of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender, and provided further, that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender made pursuant to clause (i), (ii) or (iii) of the first proviso
to Section 9.02(b) (but, in respect of such clauses (ii) and (iii), only to the
extent relating to principal or interest) shall also require the consent of any
such Lender which has become a Defaulting Lender.

 

(c)                                  if any L/C Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of L/C Exposure of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent that
(x) the sum of the aggregate principal amount of Revolving Loans owing to all
Non-Defaulting Lenders plus the aggregate amount of L/C Exposure of all Lenders
does not exceed the total of all Non-Defaulting Lenders’ Revolving Credit
Commitments, (y) after giving effect to such reallocation, the sum of the
aggregate principal amount of Revolving Loans owing to, and the L/C Exposure
allocated to, each Non-Defaulting Lender shall not exceed such Non-Defaulting
Lender’s

 

60

--------------------------------------------------------------------------------


 

Revolving Credit Commitment and (z) no Event of Default has occurred and is
continuing;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
two Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of each Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 7.02 for so long as such L/C Exposure
is outstanding or such Lender remains a Defaulting Lender (and such L/C Exposure
cannot be allocated pursuant to Section 2.17(c)(i));

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.09(d) with respect to such Defaulting Lender’s L/C
Exposure during the period such Defaulting Lender’s L/C Exposure is cash
collateralized;

 

(iv)                              if the L/C Exposure of the Non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.09(a) and Section 2.09(d) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Pro Rata Shares; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Revolving Credit Commitment that was
utilized by such L/C Exposure) and letter of credit commissions payable under
Section 2.09(d) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the applicable Issuing Banks until and to the extent that such L/C
Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding L/C Exposure will be 100% covered by the Revolving
Credit Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 7.02, and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among Non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
such Defaulting Lender shall not participate therein).

 

In the event that the Administrative Agent, the Borrower and the Issuing Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent

 

61

--------------------------------------------------------------------------------


 

shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its Pro Rata Share.

 

SECTION 2.18.                                   [Reserved].

 

SECTION 2.19.                                   Issuance of and Drawings and
Reimbursement Under Letters of Credit.

 

(a)                                 Request for Issuance.  (i) Subject to clause
(ii) below, each Letter of Credit shall be issued upon notice, given not later
than 1:00 P.M. (New York City time) on the fifth Business Day prior to the date
of the proposed issuance of such Letter of Credit, by the Borrower to any
Issuing Bank, and such Issuing Bank shall give the Administrative Agent, prompt
written notice thereof.  Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be by telephone, confirmed promptly in writing, or
telecopier, specifying therein the requested (A) date of such issuance (which
shall be a Business Day), (B) the amount of such Letter of Credit,
(C) expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such customary application and agreement for letter of
credit as such Issuing Bank may specify to the Borrower requesting such issuance
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If the requested form of such Letter of Credit is reasonably
acceptable to such Issuing Bank, such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article IV, make such Letter of Credit
available to the Borrower (or its applicable Subsidiary) requesting such
issuance at its office referred to in Section 9.01 or as otherwise agreed with
the Borrower in connection with such issuance.  In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

 

(ii)                                  No Issuing Bank shall be under any
obligation to issue any Letter of Credit if:

 

(A)  any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it; or

 

(B)  the issuance of the Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally and to customers of
the Issuing Bank generally; provided that, in the event the Issuing Bank can no
longer issue any

 

62

--------------------------------------------------------------------------------


 

Letter of Credit, the Issuing Bank shall endeavor to provide sufficient written
notice thereof to the Borrower.

 

(b)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit.  The Borrower hereby agrees to each such
participation.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Lender’s Pro Rata Share of
each drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the Borrower within one Business Day after the Borrower’s receipt
of notice thereof, or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Pro Rata Share of the Available Amount of such Letter of Credit at each time
such Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.20, an assignment in accordance with
Section 9.04 or otherwise pursuant to this Agreement.

 

(c)                                  Drawing and Reimbursement.  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant Issuing Bank shall notify promptly the
Borrower and the Administrative Agent thereof in writing.  No later than the
second Business Day immediately following the Business Day on which the Borrower
shall have received written notice of any payment by an Issuing Bank under a
Letter of Credit (such date of payment, an “Honor Date”), the Borrower shall
reimburse such Issuing Bank through the Administrative Agent in an amount equal
to such drawing in Dollars.  If the Borrower fails to so reimburse such Issuing
Bank on the Honor Date (or if any such reimbursement payment is required to be
refunded to the Borrower for any reason), then the payment by such Issuing Bank
of such drawing shall constitute for all purposes of this Agreement the making
by such Issuing Bank of a Revolving Loan, which, shall be an ABR Loan, in the
amount of such draft.  Each Issuing Bank shall give prompt notice (and such
Issuing Bank will use its commercially reasonable efforts to deliver such notice
within one Business Day) of each drawing under any Letter of Credit issued by it
to the Borrower and the Administrative Agent.  Upon written demand by such
Issuing Bank, with a copy of such demand to the Administrative Agent, each
Lender shall pay to the Administrative Agent such Lender’s Pro Rata Share of
such outstanding Revolving Loans, by making available for the account of its
Applicable Lending Office to the Administrative Agent for the account of such
Issuing

 

63

--------------------------------------------------------------------------------


 

Bank, by deposit to the Administrative Agent’s Account, in same day funds, an
amount equal to the portion of the outstanding principal amount of such
Revolving Loan to be funded by such Lender.  Promptly after receipt thereof, the
Administrative Agent shall transfer such funds to such Issuing Bank.  Each
Lender agrees to fund its Pro Rata Share of an outstanding Revolving Loan on
(i) the Business Day on which demand therefor is made by such Issuing Bank,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day, or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time.  If and to the
extent that any Lender shall not have so made the amount of such Revolving Loan
available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by any such Issuing Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds
Effective Rate for its account or the account of such Issuing Bank, as
applicable.  If such Lender shall pay to the Administrative Agent such amount
for the account of any such Issuing Bank on any Business Day, such amount so
paid in respect of principal shall constitute a Revolving Loan made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Revolving Loan made by such Issuing Bank shall be
reduced by such amount on such Business Day.  For the avoidance of doubt, if any
drawing occurs under a Letter of Credit and such drawing is not reimbursed on
the same day, such drawing shall, without duplication, accrue interest at the
rate applicable to the ABR Loans based on the amount of such drawing.

 

(d)                                 Letter of Credit Reports.  Each Issuing Bank
shall furnish (i) to the Administrative Agent and each Lender on the first
Business Day of each month a written report summarizing issuance and expiration
dates of Letters of Credit during the preceding month and drawings during such
month under all Letters of Credit and (ii) to the Administrative Agent and each
Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit.

 

(e)                                  Failure to Make Revolving Loans.  The
failure of any Lender to make the Revolving Loan to be made by it on the date
specified in Section 2.19(c) shall not relieve any other Lender of its
obligation hereunder to make its Revolving Loans on such date, but no Lender
shall be responsible for the failure of any other Lender to make the Revolving
Loans to be made by such other Lender on such date.

 

(f)                                   Applicability of ISP and UCP; Limitation
of Liability.  Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued, (i) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance) (the “ISP”) shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce (“ICC”) Publication No. 600 (or such
later version thereof as may be in effect at the time of issuance) (the “UCP”)
shall apply to each commercial Letter of Credit.  Notwithstanding the foregoing,
no Issuing Bank shall be responsible to the Borrower for, and no Issuing Bank’s
rights and remedies against the

 

64

--------------------------------------------------------------------------------


 

Borrower shall be impaired by, any action or inaction of such Issuing Bank
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
law or any order of a jurisdiction where such Issuing Bank or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (“BAFT-IFSA”), or the Institute of
International Banking Law & Practice, to the extent that the relevant Letter of
Credit chooses such law or practice.

 

(g)                                  Resignation. Notwithstanding anything to
the contrary contained herein, any Initial Issuing Bank may, with the written
consent of the Borrower and the Administrative Agent (in each case, such consent
not to be unreasonably withheld or delayed), resign (such Issuing Bank, the
“Resigning Issuing Bank”) as an Issuing Bank, with respect to its Unissued
Letter of Credit Commitment and be replaced with one or more substitute Issuing
Banks from among the Lenders who agree to assume such role, with the written
consent of the Borrower and the Administrative Agent (in each case, such consent
not to be unreasonably withheld or delayed); provided that after giving effect
to any such assignment at no time shall (x) the Letter of Credit Commitment of
any Issuing Bank, including any substitute Issuing Bank, exceed its Revolving
Credit Commitment and (y) the sum of the L/C Exposure of all Issuing Banks
exceed the sum of (A) the aggregate amount of the Letter of Credit Commitment of
all Issuing Banks less (B) the aggregate amount of the Unissued Letter of Credit
Commitment of all Issuing Banks.  The Borrower or the Resigning Issuing Bank
with the written consent of the Borrower and the Administrative Agent (in each
case, consent not to be unreasonably withheld or delayed) shall be entitled to
appoint from among the Lenders who agree to assume such role a successor Issuing
Bank hereunder and it shall notify the Administrative Agent, who will notify the
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the Resigning Issuing Bank pursuant to Section 2.09.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the Resigning Issuing
Bank under this Agreement with respect to Unissued Letter of Credit Commitment
being assigned and the Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Initial Issuing Bank hereunder, the Resigning Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

SECTION 2.20.                                   Increase in the Aggregate
Revolving Credit Commitments.

 

(a)                                 The Borrower may, at any time prior to the
Maturity Date, by notice to the Administrative Agent, request that the aggregate
amount of the Revolving Credit Commitment be increased by an amount up to
$250,000,000 (“Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled Maturity Date then in effect (the “Increase

 

65

--------------------------------------------------------------------------------


 

Date”) as specified in the related notice to the Administrative Agent; provided,
however that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time exceed $500,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Section 4.02 shall be satisfied.  The
Borrower may simultaneously (x) request one or more of the Lenders to increase
the amount of its Commitment and/or (y) arrange for one or more banks or
financial institutions not a party hereto to become parties to and Lenders under
this Agreement, pursuant to the terms and conditions set forth below.

 

(b)                                 The Administrative Agent shall promptly
notify such of the Lenders and one or more Eligible Assignees as are identified
by the Borrower to receive the invitation to participate in the requested
Commitment Increase of a request by the Borrower for a Commitment Increase,
which notice shall include (i) the proposed amount of such requested Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which such
Lenders or Eligible Assignees (each such Eligible Assignee, an “Assuming
Lender”) wishing to participate in the Commitment Increase must commit to
increase the amount of their respective Revolving Credit Commitments or to
establish their respective Revolving Credit Commitments, as the case may be (the
“Commitment Date”); provided, however, that the Revolving Credit Commitment of
each such Eligible Assignee shall be in an amount of $5,000,000 or more.  Each
Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Administrative Agent on or prior to the Commitment Date of the amount by
which it is willing to increase its Revolving Credit Commitment.  Each increase
in the Revolving Credit Commitments of the Increasing Lenders and the Revolving
Credit Commitment of each Assuming Lender shall be subject to the approval of
each Issuing Bank (which approval shall not be unreasonably withheld or
delayed).  The requested Commitment Increase shall be allocated among the
Lenders willing to participate therein and the Assuming Lenders in such amounts
as are agreed between the Borrower and the Administrative Agent.

 

(c)                                  On each Increase Date, each Assuming Lender
shall become a Lender party to this Agreement as of such Increase Date and the
Revolving Credit Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.20(b)) as of
such Increase Date (and the Commitment Increase shall be deemed added to, and
made a part of, the Revolving Credit Commitment); provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

 

(i)                                     (A) certified copies of resolutions of
the board of directors of the Borrower or, if applicable, the executive
committee of such board of directors approving the Commitment Increase and the
corresponding modifications to this Agreement and (B) if reasonably requested by
the Administrative Agent, an opinion of counsel for the Borrower;

 

(ii)                                  an assumption agreement from each Assuming
Lender, if any, in form and substance satisfactory to the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Eligible Assignee, the Administrative Agent and the Borrower; and

 

66

--------------------------------------------------------------------------------


 

(iii)                               confirmation from each Increasing Lender of
the increase in the amount of its Revolving Credit Commitment in a writing
satisfactory to the Borrower and the Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.20(a) and in the immediately preceding sentence of this
Section 2.20(c), the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower in writing of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. If any Revolving Loans
are outstanding on the Increase Date, the Lenders immediately after
effectiveness of such Commitment Increase shall purchase and assign at par such
amounts of the Revolving Loans outstanding at such time as the Administrative
Agent may require such that each Lender holds its Pro Rata Share of all
Revolving Loans outstanding after giving effect to all such assignments. On and
after each Increase Date, the Pro Rata Share of each Lender’s participation in
Letters of Credit and Revolving Loans from draws under Letters of Credit shall
be calculated after giving effect to each such Commitment Increase.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

SECTION 3.01.                                   Organization; Powers.  The
Borrower and each Significant Subsidiary (a) is duly organized, validly existing
and, to the extent that such concept is applicable in the relevant jurisdiction,
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority, and the legal right, to carry on its business
as now conducted and as proposed to be conducted, to execute, deliver and
perform its obligations under this Agreement and each other Loan Document and
each other agreement or instrument contemplated thereby to which it is a party
and to effect the Transactions and (c) except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and, to the extent
that such concept is applicable in the relevant jurisdiction, is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02.                                   Authorization; Enforceability.
The Transactions to be entered into by each Loan Party have been duly authorized
by all necessary corporate or other organizational action and, if required,
action by the holders of such Loan Party’s Equity Interests.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrower or such other Loan Party, as applicable, enforceable
against such Person in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

67

--------------------------------------------------------------------------------


 

SECTION 3.03.                                   Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) as contemplated by the definition of “Collateral and Guarantee
Requirement” and (ii) such as have been obtained or made and are in full force
and effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any Requirement of Law applicable to the
Borrower or any Subsidiary, except to the extent any such violations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (c) will not violate or result (alone or with notice
or lapse of time or both) in a default under any indenture or agreement
governing Indebtedness, any other material agreement or any other material
instrument binding upon the Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Borrower or any Subsidiary or give rise to a right
of, or result in, termination, cancelation or acceleration of any obligation
thereunder, except, in each case, to the extent any such violations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset now owned or hereafter acquired by the Borrower or any
Subsidiary, except Liens created under the Loan Documents.

 

SECTION 3.04.                                   Financial Condition; No Material
Adverse Change.

 

(a)                                 The Borrower has, to the extent the
following are not otherwise publicly available to the Lenders, heretofore
furnished to the Lenders (i) the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for the Fiscal Years ended June 30, 2013, 2014 and 2015,
audited by and accompanied by the opinion of KPMG LLP, independent registered
public accounting firm and (ii) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the Fiscal Quarter ended September 30, 2015.
Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such period in conformity with GAAP;
provided any interim financials shall be subject to normal year-end adjustment
and the absence of certain footnotes.

 

(b)                                 Except as disclosed by the Borrower in
reports filed with or furnished to the SEC prior to the Effective Date (it being
understood the preceding shall not apply to disclosure set forth in risk
factors, forward looking statements and other similar prospective statements
contained therein), since June 30, 2015, there has been no event or condition
that has resulted, or would reasonably be expected to result, in a Material
Adverse Effect.

 

SECTION 3.05.                                   Properties.

 

(a)                                 The Borrower and each Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including Mortgaged Properties, if any), except for
defects in title that could not reasonably be expected to materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes.

 

68

--------------------------------------------------------------------------------


 

(b)                                 The Borrower and each Subsidiary owns, or is
licensed to use, all Intellectual Property used in the conduct of its business
as currently conducted, and the use thereof and the conduct of their respective
businesses by the Borrower or any Subsidiary does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each such registration and application is subsisting and, to the actual
knowledge of the Borrower or any Subsidiary, valid and enforceable.  No claim,
proceeding or litigation regarding any Intellectual Property is pending or, to
the actual knowledge of the Borrower or any Subsidiary, threatened in writing
against the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06.                                   Litigation and Environmental
Matters.

 

(a)                                 Except as disclosed on Schedule 3.06(a), as
of the Effective Date, there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority (including with respect to any
Environmental Liability) pending against or, to the actual knowledge of the
Borrower or any Subsidiary, threatened in writing against or affecting the
Borrower or any Subsidiary that (i) could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect or (ii) involve any
of the Loan Documents or the Transactions.

 

(b)                                 Except as disclosed on Schedule 3.06(b), as
of the Effective Date, and except with respect to any matters that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, none of the Borrower or any Subsidiary (i) has violated any
Environmental Law or is subject to any Environmental Liability, (ii) has failed
to obtain, maintain or comply with any Environmental Permit,  (iii) has received
notice of any claim alleging the Borrower or any Subsidiary is responsible for
any Environmental Liability, (iv) knows of any basis for, or is subject to any
judgment or consent order pertaining to, any Environmental Liability of the
Borrower or any Subsidiary or (v) has contractually assumed any liability or
obligation under or relating to Environmental Laws.

 

SECTION 3.07.                                   Compliance with Laws and
Agreements; No Default.  The Borrower and each Subsidiary is in compliance with
(i) all Requirements of Law and (ii) all indentures, agreements and other
instruments binding upon it or its property, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default or Event of Default
has occurred and is continuing.

 

SECTION 3.08.                                   Investment Company Status.  None
of the Borrower or any other Loan Party is required to be registered as an
“investment company” under the Investment Company Act.

 

SECTION 3.09.                                   Taxes.  The Borrower and each
Subsidiary (a) has timely filed or caused to be filed all Tax returns and
reports required to have been filed by it, except to the extent the failure to
do so could not reasonably be expected to result in a Material Adverse Effect
and (b) has paid or caused to be paid all Taxes required to have been paid by
it, except where (i)(x) the validity or amount thereof is being contested in
good faith by appropriate proceedings

 

69

--------------------------------------------------------------------------------


 

and (y) the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves with respect thereto to the extent required by GAAP, or
(ii) the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10.                                   ERISA and Labor Matters.

 

(a)                                 No ERISA Events have  occurred or are
reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect; all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with ASC Topic 715-60; the present value of all
accumulated benefit obligations under each Plan, did not, as of the close of its
most recent plan year, exceed by more than an immaterial amount the fair market
value of the assets of such Plan allocable to such accrued benefits, and the
present value of all accumulated benefit obligations of all underfunded Plans
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than an immaterial amount the fair market value of the
assets of all such underfunded Plans.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) there are no
strikes, lockouts, work stoppages or similar labor disputes against the Borrower
or any Subsidiary pending or, to the actual knowledge of the Borrower or any
Subsidiary, threatened, (ii) hours worked by and payment made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; and (iii) all payments due from the Borrower or any
Subsidiary on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of the Borrower or relevant Subsidiary.

 

SECTION 3.11.                                   Subsidiaries.  Schedule 3.11
sets forth the name and jurisdiction of organization of, and the ownership
interest of the Borrower and each Subsidiary in, each Subsidiary and each class
of Equity Interest of each Loan Party and each direct Subsidiary thereof and
identifies each Subsidiary that is a Loan Party or an Excluded Subsidiary, in
each case as of the Effective Date.  The Equity Interests in each Subsidiary
have been duly authorized and validly issued and are fully paid and
nonassessable, and such Equity Interests are owned by the Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the Loan
Documents and Liens permitted by Section 6.02).  Except as set forth in Schedule
3.11, as of the Effective Date, there is no existing option, warrant, call,
right, commitment or other agreement to which any Subsidiary is a party
requiring, and there are no Equity Interests in any Subsidiary outstanding that
upon exercise, conversion or exchange would require, the issuance by any
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in any Subsidiary.

 

SECTION 3.12.                                   Insurance.  Schedule 3.12 sets
forth a description of all material insurance maintained by or on behalf of the
Borrower and the Subsidiaries as of the Effective Date.

 

70

--------------------------------------------------------------------------------


 

SECTION 3.13.                                   Solvency. Immediately after
giving effect to the Transactions that will occur on the Effective Date:

 

(a)                                 the fair value of the assets of the Borrower
and its Subsidiaries, on a consolidated basis, exceeds their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis;

 

(b)                                 the present fair saleable value of the
property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such debts and other
liabilities become absolute and matured;

 

(c)                                  the Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such liabilities become
absolute and matured; and

 

(d)                                 the Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.

 

SECTION 3.14.                                   Disclosure.  None of the
reports, financial statements, certificates, diligence materials or other
written information furnished by or on behalf of the Borrower or any Subsidiary
to any Arranger, the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document, included herein or
therein or furnished hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading in any
material respect; provided that, with respect to forecasts, projected financial
information and information of a general economic or industry specific nature,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time so furnished
and, if such projected financial information was furnished prior to the
Effective Date, as of the Effective Date (it being understood and agreed that
any such projected financial information may vary from actual results and that
such variations may be material).

 

SECTION 3.15.                                   Collateral Matters.  Subject to
the Collateral and Guarantee Requirement:

 

(a)                                 The Collateral Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein, or if
applicable, the analogous term in any non-U.S. Security Document) and (i) when
the Collateral (as defined in the Collateral Agreement) constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Administrative Agent, together with instruments of transfer duly endorsed
in blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors

 

71

--------------------------------------------------------------------------------


 

thereunder in such Collateral, prior and superior in right to any other Person
(other than Permitted Encumbrances that by operation of law or contract would
have priority over the Obligations), and (ii) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the remaining Collateral (as defined therein) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person (other than Liens permitted under
Section 6.02).

 

(b)                                 Each Mortgage, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all the applicable mortgagor’s right, title and interest in
and to the Mortgaged Properties subject thereto and the proceeds thereof, and
when the Mortgages have been filed in the jurisdictions specified therein, the
Mortgages will constitute a fully perfected security interest in all right,
title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, other than
Liens permitted under Section 6.02.

 

(c)                                  Upon the recordation of the Collateral
Agreement (or an IP Security Agreement in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent) with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section 3.15, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement and, for the avoidance of doubt, other than any
Excluded Assets) registered in the United States in which a security interest
may be perfected by filing or recording in the United States of America, in each
case prior and superior in right to any other Person, other than Liens permitted
under Section 6.02 (it being understood and agreed that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired or developed by the applicable Loan Parties after the
Effective Date).

 

(d)                                 Each Security Document, upon execution and
delivery thereof by the parties thereto and the making of the filings and taking
of the other actions provided for therein, will be effective under applicable
law to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a valid and enforceable security interest in the Collateral
subject thereto, and will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Collateral subject thereto
(save for those security interests which, pursuant to the terms of this
Agreement, can only be perfected upon an Event of Default which is continuing
and notice of acceleration in connection therewith has been given), prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02.

 

SECTION 3.16.                                   Federal Reserve Regulations. 
None of the Borrower or any other Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any purpose that

 

72

--------------------------------------------------------------------------------


 

entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and X.  Not more
than 25% of the value of the assets subject to any restrictions on the sale,
pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock (within the meaning of
Regulation U of the Board of Governors).

 

SECTION 3.17.                                   Anti-Corruption Laws and
Sanctions.  The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its subsidiaries and their
respective officers and employees and to the actual knowledge of the Borrower
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in the Borrower being
designated as a Sanctioned Person.  None of (a) the Borrower, any Subsidiary or
any of their respective officers or employees, or (b) to the actual knowledge of
the Borrower, any director or agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  The Transactions (including any
Borrowing or Letter of Credit hereunder) will not violate Anti-Corruption Laws
or applicable Sanctions.

 

SECTION 3.18.                                   Use of Proceeds. The Borrower
will use the proceeds of the Revolving Loans and Letters of Credit in compliance
with Section 5.10.

 

SECTION 3.19.                                   USA PATRIOT Act.  The Borrower
and its Subsidiaries are in compliance in all material respects with the USA
PATRIOT Act.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.                                   Effective Date.  The obligations
of the Lenders to make Loans hereunder shall not become effective until the date
on which each of the following conditions precedent have been satisfied (or
waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement and the other Loan Documents signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy transmission or a .pdf email attachment) that such party
has signed a counterpart of this Agreement and the other Loan Documents.

 

(b)                                 All fees and other amounts then due and
payable by the Borrower to the Administrative Agent, the Arranger and the
Lenders hereunder or pursuant to any fee or similar letters relating to this
Agreement shall be paid, to the extent invoiced by the relevant person at least
one Business Day prior to the Effective Date and to the extent such amounts are
payable on or prior to the Effective Date.

 

73

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received on or before the Effective Date, each dated on or about such date:

 

(i)                                     Certified copies of the resolutions or
similar authorizing documentation of the governing bodies of each Loan Party
authorizing the Transactions to occur on the Effective Date and such Person to
enter into and perform its obligations under the Loan Documents to which it is a
party;

 

(ii)                                  A good standing certificate or similar
certificate dated a date reasonably close to the Effective Date from the
jurisdiction of formation of each Loan Party, but only where such concept is
applicable;

 

(iii)                               A customary certificate of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign this Agreement and the other documents to be delivered by it
hereunder;

 

(iv)                              A favorable opinion letter of K&L Gates LLP,
special counsel to the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraph (a) of Section 4.02.

 

(e)                                  All consents and approvals (including,
without limitation, consents and approvals required for regulatory compliance)
required to be obtained from any Governmental Authority or other Person in
connection with the Transactions shall have been obtained and be in full force
and effect, except where failure to obtain such approval or consent would not
have a Material Adverse Effect.

 

(f)                                   The Borrower shall, substantially
simultaneously on the Effective Date, borrow Loans in an amount equal to the
lesser of (i) the aggregate amount of loans and/or commitments outstanding under
the Bridge Credit Facility and (ii) the aggregate amount of commitments
available under the Bridge Credit Facility, and such proceeds (the “Escrow Funds
Amount”) shall be deposited into a “certain funds” escrow account that is
reasonably satisfactory to the Administrative Agent.  The Borrower shall
concurrently repay all loans and/or terminate all commitments outstanding under
the Bridge Credit Facility and shall terminate the Bridge Credit Facility
substantially simultaneously on the Effective Date; provided, that in order to
ensure compliance with “certain funds” requirements for the Target Acquisition,
the parties agree that all commitments outstanding under the Bridge Credit
Facility shall terminate and all outstanding loans under the Bridge Credit
Facility (if any) shall be repaid, in each case, on the Effective Date
immediately after the Escrow Funds Amount has been deposited in such escrow
account.

 

(g)                                  The Administrative Agent and the Lenders
shall have received from the Loan Parties such other certificates and other
documents as the Administrative Agent or

 

74

--------------------------------------------------------------------------------


 

any Lender may reasonably have requested, including the promissory note
complying with Section 2.07(e) of any Lender requesting such promissory note.

 

(h)                                 The Collateral and Guarantee Requirements
shall have been satisfied.  The Administrative Agent shall have received the IP
Security Agreements and the results of a search of the Uniform Commercial Code
(or equivalent) filings made with respect to the Loan Parties in the appropriate
jurisdictions and copies of the financing statements (or similar documents)
disclosed by such search.

 

(i)                                     The Administrative Agent shall have
received a Borrowing Request in accordance with Section 2.03.

 

(j)                                    The Administrative Agent shall have
received a certificate in the form attached hereto as Exhibit J, dated the
Effective Date and signed by a Financial Officer of the Borrower, as to the
solvency of the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the Transactions to occur on the Effective Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.                                   Each Credit Event.  The
obligation of each Lender to make a Revolving Loan (other than a Revolving Loan
made by an Issuing Bank or a Lender pursuant to Section 2.19(c)) on the occasion
of each Borrowing, the obligation of each Issuing Bank to issue a Letter of
Credit or renew a Letter of Credit, each Commitment Increase shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing, issuance, renewal, Commitment Increase or extension of
Commitments:

 

(a)                                 the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing, Notice of Issuance,
Notice of Renewal, request for Commitment Increase or request for extension of
Commitments and the acceptance by the Borrower of the proceeds thereof shall
constitute a representation and warranty by the Borrower that both on the date
of such notice and on the date of such Borrowing, issuance, renewal, Commitment
Increase and extension, as the case may be, such statements are true):

 

(i) the representations and warranties contained in the Loan Documents are true
and correct in all material respects (except for representations and warranties
qualified as to materiality and Material Adverse Effect, which shall be true and
correct in all respects) on and as of such date, before and after giving effect
to such Borrowing, issuance, renewal, Commitment Increase or extension of
Commitments, as the case may be, and to the application of the proceeds
therefrom, as though made on and as of such date (except to the extent any such
representation or warranty specifically relates to an earlier date in which case
such representation and warranty shall be accurate in all material respects as
of such earlier date), and

 

(ii) no event has occurred and is continuing, or would result from such
Borrowing, issuance, renewal, Commitment Increase or extension of

 

75

--------------------------------------------------------------------------------


 

Commitments, as the case may be, or from the application of the proceeds
therefrom, that constitutes a Default or an Event of Default; and

 

(b)                                 in connection with any increase of Revolving
Credit Commitments or any extension of the Maturity Date, the Administrative
Agent shall have received such other approvals, opinions or documents as any
Lender consenting to or providing commitments for such increase or extension may
reasonably request through the Administrative Agent.

 

Each Borrowing by and issuance of a Letter of Credit on behalf of the Borrower
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraph (a) of this
Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until all the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder have
been paid in full and no Letter of Credit remains outstanding (unless such
Letters of Credit have been cash collateralized pursuant to the terms hereof)
(other than unmatured, surviving contingent obligations not yet due and
payable), the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.                                   Financial Statements; and Other
Information.  The Borrower will furnish to the Administrative Agent, on behalf
of each Lender (or in the case of clause (g) below, conduct):

 

(a)                                 within 90 days (or such earlier date as the
Borrower may be required to file its applicable annual report on Form 10-K by
the rules and regulations of the SEC) after the end of each Fiscal Year of the
Borrower, its audited consolidated balance sheet and statements of income,
comprehensive income, shareholders’ equity and cash flows as of the end of and
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all reported on by KPMG LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition,
results of operations and cash flow of the Borrower and the Subsidiaries on a
consolidated basis as of the end of and for such Fiscal Year in accordance with
GAAP and accompanied by a narrative report containing management’s discussion
and analysis of the financial position and financial performance for such Fiscal
Year in reasonable form and detail;

 

(b)                                 within 45 days (or such earlier date as the
Borrower may be required to file its applicable quarterly report on Form 10-Q by
the rules and regulations of the SEC) after the end of each of the first three
Fiscal Quarters of each Fiscal Year of the Borrower, its unaudited consolidated
balance sheet and unaudited statements of income and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year
setting forth in each case in comparative form the figures for the

 

76

--------------------------------------------------------------------------------


 

corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and the
Subsidiaries on a consolidated basis as of the end of and for such Fiscal
Quarter and such portion of the Fiscal Year in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of certain footnotes, and
accompanied by a narrative report containing management’s discussion and
analysis of the financial position and financial performance for such Fiscal
Quarter in reasonable form and detail;

 

(c)                                  [reserved];

 

(d)                                 not later than the fifth Business Day
following the date of delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) if any change in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Borrower most recently theretofore delivered under clause (a) or (b) above (or,
prior to the first such delivery, referred to in Section 3.04) that has had, or
would reasonably be expected to have, a material effect on the calculations of
the Leverage Ratio, specifying the nature of such change and the effect thereof
on such calculations, (iii) identifying as of the date of such Compliance
Certificate each Subsidiary that (A) is an Excluded Subsidiary as of such date
but has not been identified as an Excluded Subsidiary in Schedule 3.11 or in any
prior Compliance Certificate or (B) has previously been identified as an
Excluded Subsidiary but has ceased to be an Excluded Subsidiary and (iv) setting
forth reasonably detailed calculations, beginning with the financial statements
delivered for the first full Fiscal Quarter after the Effective Date, of (A) the
Leverage Ratio for such Fiscal Quarter and (B) the Interest Coverage Ratio for
such Fiscal Quarter;

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and
financial statements filed by the Borrower or any Subsidiary with the SEC or
with any national securities exchange;

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
any other Loan Document, as the Administrative Agent or any Lender (acting
through the Administrative Agent) may reasonably request;

 

(g)                                  a quarterly conference call (each such call
to be at a time and date to be agreed by the Borrower and the Administrative
Agent), among senior management of the Borrower and the Lenders, it being
understood that this clause (g) shall be deemed satisfied by the occurrence of
the Borrower’s quarterly public conference call with its equity holders to the
extent the dial-in details of such call are made publicly available by the
Borrower or its subsidiaries prior to the occurrence of such call;

 

77

--------------------------------------------------------------------------------


 

(h)                                 not later than 10 days after the date the
Borrower is required to file its applicable annual report on Form 10-K by the
rules and regulations of the SEC, the Borrower will furnish to the
Administrative Agent, on behalf of each Lender a budget report and annual
projections for the Borrower; and

 

(i)                                     promptly following receipt thereof,
copies of (i) any documents described in Sections 101(k) or 101(l) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan or any documents described in Section 101(f) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any Plan;
provided, that if the Borrower or any ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans, then, upon reasonable request of the Administrative Agent,
the Borrower or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof.

 

Notwithstanding anything to the contrary in this Section 5.01, (a) none of the
Borrower or any of its Subsidiaries will be required to disclose any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representative or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement with a third party not entered into in contemplation hereof, (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product or (iv) constitutes classified information and (b) all such material
that is so disclosed will be subject to Sections 9.12 and 9.17.

 

Information required to be furnished pursuant to clause (a), (b) or (e) of this
Section 5.01 shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on a Platform to which the Lenders have been
granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be furnished pursuant to this
Section 5.01 may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

SECTION 5.02.                                   Notices of Material Events.

 

Within five Business Days after obtaining actual knowledge thereof, the Borrower
will furnish to the Administrative Agent notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority
(including with respect to any Environmental Liability) against the Borrower or
any Subsidiary or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent, that in each case could reasonably be expected to result
in a Material Adverse Effect;

 

78

--------------------------------------------------------------------------------


 

(c)                                  the occurrence of any ERISA Event or any
fact or circumstance that gives rise to a reasonable expectation that any ERISA
Event will occur that, in either case, alone or together with any other ERISA
Events that have occurred or are reasonably expected to occur, could reasonably
be expected to result in a Material Adverse Effect, and provide (i) a written
notice specifying the nature thereof, what action the Borrower or any of its
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the IRS, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
upon the Administrative Agent’s request, copies of (1) each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower or any of its ERISA Affiliates with the IRS with respect to each Plan;
(2) all notices received by the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and three (3) copies of
such other documents or governmental reports or filings relating to any Plan as
Administrative Agent shall reasonably request;

 

(d)                                 any material change in accounting policies
or financial reporting practices by the Borrower or any Subsidiary (it being
understood and agreed that such notice shall be deemed provided to the extent
described in any financial statement delivered to the Administrative Agent
pursuant to the terms of this Agreement);

 

(e)                                  any Governmental Authority denial,
revocation, modification or non-renewal of any Environmental Permit held or
sought by the Borrower or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect; and

 

(f)                                   any other development that has resulted,
or could reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.                                   Information Regarding
Collateral.  The Borrower will furnish to the Administrative Agent prompt
written notice of any change (i) in any Loan Party’s legal name, as set forth in
such Loan Party’s organizational documents, (ii) in the jurisdiction of
incorporation or organization of any Loan Party, (iii) in the form of
organization of any Loan Party or (iv) in any Loan Party’s organizational
identification number, if any, or, with respect to a Loan Party organized under
the laws of a jurisdiction that requires such information to be set forth on the
face of a Uniform Commercial Code financing statement, the Federal Taxpayer
Identification Number of such Loan Party.  The Borrower agrees to deliver all
executed or authenticated financing statements and other filings under the
Uniform Commercial Code (or analogous law in a non-U.S. jurisdiction) or
otherwise that are required in order for the Administrative Agent to continue to
have a valid, legal and perfected security interest in all the Collateral
following any such change.

 

SECTION 5.04.                                   Existence; Conduct of Business. 
The Borrower and each Subsidiary will do or cause to be done all things
reasonably necessary to preserve, renew and

 

79

--------------------------------------------------------------------------------


 

keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, and Intellectual Property material to the
conduct of its business; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.05, including any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05.                                   Reserved.

 

SECTION 5.06.                                   Maintenance of Properties.  The
Borrower and each Subsidiary will keep and maintain (subject to any dispositions
permitted pursuant to the Loan Documents) all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

 

SECTION 5.07.                                   Insurance.  The Borrower and
each Subsidiary will maintain, with financially sound and reputable insurance
companies, as determined by the Borrower in good faith, insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations.  Within sixty
(60) days after the Effective Date (or such later period as may be agreed by the
Administrative Agent in its reasonable discretion), each such policy of
liability or property insurance maintained by or on behalf of Loan Parties shall
(a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, and (b) in the case of
each property insurance policy, contain a customary lender’s loss payable clause
or endorsement that names the Administrative Agent, on behalf of the Secured
Parties, as the lender’s loss payee thereunder.  With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Loan Party has
obtained, and will maintain, with financially sound and reputable insurance
companies, such flood insurance as is required under applicable law, including
Regulation H of the Board of Governors.  Notwithstanding the foregoing, if the
Administrative Agent receives any payment under any insurance policy of the
Borrower or of any Subsidiary, or otherwise receives any amount in respect of
any casualty or condemnation event with respect to any property of the Borrower
or any Subsidiary, in each case at a time when no Event of Default has occurred
and is continuing, the Administrative Agent shall promptly remit such amount to
an account specified by the Borrower.

 

SECTION 5.08.                                   Books and Records; Inspection
and Audit Rights.  The Borrower will, and will cause each Subsidiary to, keep
proper books of record and account in which full, true and correct entries in
all material respects in conformity with GAAP and all Requirements of Law are
made of all dealings and transactions in relation to its business and
activities.  During the occurrence and continuation of an Event of Default, the
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and, subject to Sections 9.12 and 9.17, to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times during regular business hours and as often as
reasonably requested.

 

80

--------------------------------------------------------------------------------


 

SECTION 5.09.                                   Compliance with Laws.

 

(a)                                 The Borrower and each Subsidiary will comply
with all Requirements of Law with respect to it or its assets, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.10.                                   Use of Proceeds.  All or a
portion of the proceeds of the Loans made on the Effective Date shall be used to
fund in escrow an amount that shall be sufficient to repay in full and terminate
the Bridge Credit Facility, to consummate the Target Acquisition and for other
working capital and general corporate purposes. The proceeds of the Loans made
after the Effective Date shall be used for working capital and general corporate
purposes (including, without limitation, Permitted Acquisitions (including the
Target Acquisition), Investments and other transactions not prohibited by the
terms of the Loan Documents. The Borrower will not request any Borrowing, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

SECTION 5.11.                                   Additional Subsidiaries.  If any
additional Subsidiary is formed or acquired (or any existing Subsidiary ceases
to be an Excluded Subsidiary or becomes a Designated Subsidiary) after the
Effective Date, then the Borrower will, as promptly as practicable and, in any
event, within 30 days (or such longer period as the Administrative Agent may, in
its sole discretion, agree to in writing) after such Subsidiary is formed or
acquired (or ceases to be an Excluded Subsidiary or becomes a Designated
Subsidiary), notify the Administrative Agent thereof and cause the Collateral
and Guarantee Requirement, to the extent applicable, to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interest in or Indebtedness of such Subsidiary owned by any Loan
Party.

 

SECTION 5.12.                                   Further Assurances.  The
Borrower and each other Loan Party will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be satisfied, all
at the reasonable expense of the Loan Parties.  The Borrower also agrees to
provide to the Administrative Agent (i) from time to time upon written request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents and (ii) promptly after reasonable written request therefor,
all documentation and other information reasonably requested by the
Administrative Agent or any Lender that is reasonably required to satisfy
applicable “know your borrower” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

81

--------------------------------------------------------------------------------


 

SECTION 5.13.                                   After-Acquired Real Property. 
Each Loan Party shall grant to the Administrative Agent, within 90 days of the
acquisition thereof (or such later date as the Administrative Agent may agree),
a Mortgage on each parcel of real property owned in fee by such Loan Party as is
acquired by such Loan Party after the Effective Date and that, together with any
improvements thereon, individually has an assessed value for real estate
taxation purposes of at least $10,000,000, and shall cause clause (e) of the
Collateral and Guarantee Requirement to be satisfied with respect to such real
property and such Mortgage.

 

SECTION 5.14.                                   Environmental Compliance.

 

(a)                                 The Borrower and each Subsidiary will
(i) comply with all Environmental Laws, and obtain, comply with and maintain any
and all Environmental Permits necessary for its operations as conducted and as
planned; and (ii) take all reasonable efforts to ensure that all of its tenants,
subtenants, contractors, subcontractors, and invitees comply with all
Environmental Laws, and obtain, comply with and maintain any and all
Environmental Permits, applicable to them insofar as any failure to so comply,
obtain or maintain reasonably would be expected to result in a Material Adverse
Effect on the Borrower; provided that, for purposes of this Section 5.14(a),
noncompliance with any of the foregoing shall be deemed not to constitute a
breach of this covenant so long as, with respect to any such noncompliance, the
Borrower or its relevant Subsidiary is undertaking all reasonable efforts to
achieve compliance (or to ensure that the relevant tenant, subtenant,
contractor, subcontractor or invitee is achieving compliance) or the Borrower or
any Subsidiary (or the relevant party listed above) is disputing such
non-compliance in good faith in the applicable manner or forum, and provided
further that, in any case, the reasonably anticipated resolution of any such
efforts or dispute, individually or in the aggregate, would not reasonably be
expected to give rise to a Material Adverse Effect.

 

(b)                                 The Borrower and each Subsidiary will
promptly comply with all orders and directives of all Governmental Authorities
regarding Environmental Laws, other than any non-compliance that would not
reasonably be expected to result in a Material Adverse Effect and other than
such orders and directives as to which an appeal has been timely and properly
taken in good faith and provided that, the reasonably anticipated resolution of
such appeal would not reasonably be expected to give rise to a Material Adverse
Effect.

 

SECTION 5.15.                                   Certain Post-Closing Collateral
Obligations.  As promptly as practicable, and in any event within 90 days after
the Effective Date (or such other time period as may be set forth in Schedule
5.15 or such longer time as the Administrative Agent may reasonably agree), the
Borrower and each other Loan Party will deliver all documents and take all
actions set forth on Schedule 5.15, in each case, except to the extent otherwise
agreed by the Administrative Agent pursuant to its authority as set forth in the
definition of Collateral and Guarantee Requirements.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and no

 

82

--------------------------------------------------------------------------------


 

Letter of Credit remains outstanding (unless such Letter of Credit have been
cash collateralized pursuant to the terms hereof), the Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.01.                                   Indebtedness; Certain Equity
Securities.  None of the Borrower or any Subsidiary will create, incur, assume
or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and set forth on Schedule 6.01 and Refinancing Indebtedness in respect of any of
the foregoing;

 

(c)                                  Indebtedness of any Subsidiary to the
Borrower or any Subsidiary; provided that (A) any such Indebtedness owing by any
Loan Party shall be unsecured and, any such Indebtedness in excess of
$10,000,000 in the aggregate, shall be subordinated in right of payment to the
Loan Document Obligations on terms customary for intercompany subordinated
Indebtedness or otherwise reasonably satisfactory to the Administrative Agent,
(B) any such Indebtedness owing to any Loan Party shall be evidenced by a
promissory note which shall have been pledged pursuant to the Collateral
Agreement to the extent required by the Collateral and Guarantee Requirement and
(C) any such Indebtedness owing by any Subsidiary that is not a Loan Party to
any Loan Party shall be incurred in compliance with Section 6.04(d);

 

(d)                                 Guarantees incurred in compliance with
Section 6.04;

 

(e)                                  (i) Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, purchase money
Indebtedness and any Indebtedness assumed by the Borrower or any Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (i) shall not exceed
$10,000,000 at any time outstanding, and (ii) Refinancing Indebtedness in
respect of Indebtedness incurred or assumed pursuant to clause (i) above;

 

(f)                                   (i) Indebtedness of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Effective Date, or Indebtedness of any Person that is
assumed by any Subsidiary in connection with an acquisition of assets by such
Subsidiary in a Permitted Acquisition; provided that such Indebtedness exists at
the time such Person becomes a Subsidiary (or is so merged or consolidated) or
such assets are acquired and is not created in contemplation of or in connection
with such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, and (ii) Refinancing Indebtedness in respect of
Indebtedness assumed pursuant to clause (i) above; provided further that the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed $10,000,000 at any time outstanding;

 

(g)                                  Indebtedness of any Borrower or Subsidiary
not otherwise permitted under this Agreement so long as, at the time of
incurrence of such Indebtedness, the Leverage Ratio, calculated on a Pro Forma
Basis as of the date of incurrence thereof, is not in

 

83

--------------------------------------------------------------------------------


 

excess of 3.00 to 1.00; provided that (i) immediately prior to and immediately
after giving effect to the incurrence of any such Indebtedness under this clause
(g), no Event of Default shall have occurred and be continuing and (ii) no
Indebtedness of any Subsidiary that is not a Loan Party shall be permitted
pursuant to this Section 6.01(g) if, at the time of the incurrence of, and after
giving effect to such Indebtedness (and any substantially simultaneous use of
the Permitted Amount), the Permitted Amount would be less than zero;

 

(h)                                 Indebtedness incurred and owed in respect of
any overdrafts or similar protections and related liabilities arising from
treasury, depository and cash management services and related obligations or in
connection with any automated clearing-house transfers of funds;

 

(i)                                     Indebtedness in respect of letters of
credit, bank guarantees and similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations under (i) workers’ compensation, health, disability or other
employee benefits, casualty or liability insurance, unemployment insurance and
other social security laws and local state and federal payroll taxes,
(ii) obligations in connection with self-insurance arrangements in the ordinary
course of business and (iii) bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance and reclamation bonds and
obligations of a like nature, including, without limitation, performance
guarantees;

 

(j)                                    Indebtedness consisting of client
advances or deposits received in the ordinary course of business;

 

(k)                                 Indebtedness of the Borrower or any
Subsidiary in the form of purchase price adjustments (including in respect of
working capital), earnouts, seller notes, deferred compensation, deferred
purchase price, indemnification or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition (or any other acquisition permitted hereunder) or
other Investments permitted under Section 6.04 or Dispositions permitted under
Section 6.05;

 

(l)                                     Indebtedness of Subsidiaries that are
not Loan Parties; provided that no Subsidiary that is not a Loan Party shall
incur any Indebtedness under this Section 6.01(l) if, at the time of, and after
giving effect to, the incurrence of such Indebtedness (and any substantially
simultaneous use of the Permitted Amount) and the use of proceeds thereof, the
Permitted Amount would be less than zero;

 

(m)                             Indebtedness relating to premium financing
arrangements for property and casualty insurance plans and health and welfare
benefit plans (including health and workers compensation insurance, employment
practices liability insurance and directors and officers insurance), if incurred
in the ordinary course of business;

 

(n)                                 Indebtedness owing under any Hedging
Agreements and owing under any Cash Management Agreements;

 

84

--------------------------------------------------------------------------------


 

(o)                                 Indebtedness under performance bonds, surety
bonds, release, appeal and similar bonds, statutory obligations or with respect
to workers’ compensation claims, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing; and

 

(p)                                 other Indebtedness of Loan Parties not
otherwise described above in an aggregate amount at any time outstanding not in
excess of $10,000,000; and

 

(q)                                 intercompany loans or other Indebtedness of
BidCo made in order to consummate the Target Acquisition and owed to the
Borrower or its Subsidiaries.

 

Notwithstanding anything contrary set forth above, if any Indebtedness is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.01.

 

SECTION 6.02.                                   Liens.  None of the Borrower or
any Subsidiary will create, incur, assume or permit to exist any Lien on any
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of the Borrower or
any Subsidiary existing on the Effective Date and set forth on Schedule 6.02;
provided that (i) such Lien shall not apply to any other asset of the Borrower
or any Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Effective Date and extensions, renewals, replacements and
refinancings thereof so long as the principal amount of such extensions,
renewals, replacements and refinancings does not exceed the principal amount of
the obligations being extended, renewed, replaced or refinanced or, in the case
of any such obligations constituting Indebtedness, that are permitted under
Section 6.01(b) as Refinancing Indebtedness in respect thereof;

 

(d)                                 any Lien existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any asset
of any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) after the Effective Date prior to the time such
Person becomes a Subsidiary (or is so merged or consolidated, including pursuant
to a Permitted Acquisition); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not apply
to any other asset of the Borrower or any Subsidiary (other than, in the case of
any such merger or consolidation, the assets of any Subsidiary without
significant assets that was formed solely for the purpose of effecting such
acquisition) and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated) and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions,

 

85

--------------------------------------------------------------------------------


 

renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced or, in the case of any such
obligations constituting Indebtedness, that are permitted under
Section 6.01(f) as Refinancing Indebtedness in respect thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by the Borrower or any Subsidiary; provided that
(i) such Liens secure Indebtedness incurred to finance such acquisition,
construction or improvement and permitted by clause (e)(i) of Section 6.01 or
any Refinancing Indebtedness in respect thereof permitted by clause (e)(ii) of
Section 6.01, and (ii) such Liens shall not apply to any other property or
assets of the Borrower or any Subsidiary, other than the proceeds of such fixed
or capital assets;

 

(f)                                   in connection with the sale or transfer of
any Equity Interests or other assets in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;

 

(g)                                  in the case of (i) any Subsidiary that is
not a wholly-owned Subsidiary or (ii) the Equity Interests in any Person that is
not a Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the Organizational Documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;

 

(h)                                 Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement for
a Permitted Acquisition or other transaction permitted hereunder;

 

(i)                                     Liens consisting of cash collateral to
secure Hedging Agreements permitted by Section 6.07;

 

(j)                                    Liens granted by a Subsidiary that is not
a Loan Party in respect of Indebtedness permitted to be incurred by such
Subsidiary under Section 6.01(c);

 

(k)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Article VII; and

 

(l)                                     other Liens securing Indebtedness or
other obligations in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding.

 

SECTION 6.03.                                   Fundamental Changes.

 

(a)                                 None of the Borrower or any Subsidiary will
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that,
(i) any Person (other than the Borrower) may merge into or consolidate with the
Borrower in a transaction in which the Borrower is the surviving entity, (ii)

 

86

--------------------------------------------------------------------------------


 

any Person (other than the Borrower) may merge or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary (and,
if any party to such merger or consolidation is a Loan Party, is a Loan Party),
(iii) any Subsidiary (other than the Borrower) may merge into or consolidate
with any Person (other than the Borrower) in a transaction permitted under
Section 6.05 in which, after giving effect to such transaction, the surviving
entity is not a Subsidiary, (iv) any Subsidiary (other than the Borrower) may
merge, consolidate or amalgamate with any other Person in order to effect an
Investment permitted pursuant to Section 6.04; provided that if such Subsidiary
is a Loan Party the continuing or surviving Person shall be a Loan Party and
(v) any Subsidiary (other than the Borrower) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior thereto shall not be
permitted unless it is also permitted under Section 6.04 or 6.05.

 

(b)                                 None of the Borrower or any Subsidiary will
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the Effective Date and
businesses reasonably related thereto.

 

SECTION 6.04.                                   Investments, Loans, Advances,
Guarantees and Acquisitions.  None of the Borrower or any Subsidiary will
purchase, hold, acquire (including pursuant to any merger or consolidation with
any Person that was not a wholly-owned Subsidiary prior thereto), make or
otherwise permit to exist any Investment in any other Person, except:

 

(a)                                 the Target Acquisition;

 

(b)                                 Permitted Investments;

 

(c)                                  (i) Investments existing or contemplated by
investment agreements existing on the Effective Date in Subsidiaries and
(ii) other Investments existing or contemplated by investment agreements
existing on the Effective Date and set forth on Schedule 6.04;

 

(d)                                 (i) additional Investments by the Borrower
in any Loan Party and by any Loan Party in the Borrower or in another Loan
Party, and (ii) Investments (including by way of capital contributions or
extensions of credit) by the Borrower and the Subsidiaries in Equity Interests
in their Subsidiaries; provided, in the case of clause (ii), that (x) any such
Equity Interests held by a Loan Party shall be pledged in accordance with the
requirements of the Collateral and Guarantee Requirement and (y) no Investment
by any Loan Party in any Subsidiary that is not a Loan Party shall be permitted
pursuant to this Section 6.04(d) if, at the time of the making of, and after
giving effect to, such Investment (and any substantially simultaneous use of the
Permitted Amount), the Permitted Amount would be less than zero;

 

(e)                                  loans or advances made by the Borrower or
any Subsidiary to any Subsidiary; provided that no loan or advance made by any
Loan Party to a Subsidiary that is not a Loan Party shall be permitted pursuant
to this Section 6.04(e) if, at the time of,

 

87

--------------------------------------------------------------------------------


 

and after giving effect to, the making of such loan or advance (and any
substantially simultaneous use of the Permitted Amount) and the use of proceeds
thereof, the Permitted Amount would be less than zero;

 

(f)                                   Guarantees by the Borrower or any
Subsidiary of Indebtedness or other obligations of the Borrower or any
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any letter of credit or
letter of guaranty); provided that (i) (A) a Subsidiary that has not Guaranteed
the Obligations pursuant to the Guarantee Agreement shall not Guarantee any
Indebtedness of any Loan Party and (B) any such Guarantee of Indebtedness that
is required to be subordinated to the Loan Document Obligations shall be
subordinated to the Loan Document Obligations on terms no less favorable to the
Lenders than those of such Subordinated Indebtedness, (ii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01 (other than clause
(d) thereof) and (iii) no Guarantee by any Loan Party of Indebtedness
(excluding, for the avoidance of doubt, Guarantees of obligations not
constituting Indebtedness) of any Subsidiary that is not a Loan Party shall be
permitted pursuant to this Section 6.04(f) if, at the time of the making of, and
after giving effect to, such Guarantee (and any substantially simultaneous use
of the Permitted Amount), the Permitted Amount would be zero;

 

(g)                                  (i) loans or advances to employees of the
Borrower or any Subsidiary made in the ordinary course of business, including
those to finance the purchase of Equity Interests of the Borrower pursuant to
employee plans and (ii) payroll, travel, entertainment, relocation and similar
advances to directors and employees of the Borrower or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the Borrower or such Subsidiary for accounting purposes and that are made in
the ordinary course of business; provided that the aggregate principal amount of
such loans and advances under this clause (g) outstanding at any time shall not
exceed $10,000,000;

 

(h)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, or consisting of securities acquired in
connection with the satisfaction or enforcement of claims due or owing to the
Borrower or any Subsidiary;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    Investments held by a Subsidiary acquired
after the Effective Date or of a Person merged or consolidated with or into the
Borrower or a Subsidiary after the Effective Date, in each case as permitted
hereunder, to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(k)                                 Investments made as a result of the receipt
of noncash consideration from a sale, transfer, lease or other disposition of
any asset in compliance with Section 6.05;

 

88

--------------------------------------------------------------------------------


 

(l)                                     Investments by the Borrower or any
Subsidiary that result solely from the receipt by the Borrower or such
Subsidiary from any of its subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests, evidences of Indebtedness or other
securities (but not any additions thereto made after the date of the receipt
thereof) and any other Restricted Payments permitted by Section 6.08;

 

(m)                             Investments in the form of Hedging Agreements
permitted under Section 6.07;

 

(n)                                 Investments by any Subsidiary that is not a
Loan Party in any other Subsidiary that is not a Loan Party;

 

(o)                                 Investments consisting of (i) extensions of
trade credit, (ii) deposits made in connection with the purchase of goods or
services or the performance of leases, licenses or contracts, in each case, in
the ordinary course of business or in connection with Permitted Acquisitions,
(iii) notes receivable of, or prepaid royalties and other extensions of credit
to, customers and suppliers that are not Affiliates of the Borrower and that are
made in the ordinary course of business and (iv) Guarantees made in the ordinary
course of business in support of obligations of the Borrower or any of its
Subsidiaries not constituting Indebtedness for borrowed money, including
operating leases and obligations owing to suppliers, customers and licensees;

 

(p)                                 mergers and consolidations permitted under
Section 6.03 that do not involve any Person other than the Borrower and
Subsidiaries that are wholly-owned Subsidiaries;

 

(q)                                 intercompany loans or other intercompany
Investments made by Loan Parties in the ordinary course of business to or in any
Subsidiary that is not a Loan Party;

 

(r)                                    intercompany Investments, reorganizations
and other activities relating to tax planning and reorganization, so long as,
after giving effect thereto the Liens of the Secured Parties in the Collateral,
taken as a whole, are not materially impaired; provided that no Investment may
be made by any Loan Party in a Subsidiary that is not a Loan Party if, at the
time of the making of, and after giving effect to, such Investment (and any
substantially simultaneous use of the Permitted Amount), the Permitted Amount
would be zero;

 

(s)                                   Investments consisting of Guarantees in
the ordinary course of business to support the obligations of any Subsidiary
under its worker’s compensation and general insurance agreements;

 

(t)                                    so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower may on any
date make Restricted Payments as set forth in Section 6.08(a)(vii);

 

(u)                                 Investments constituting endorsements for
collection or deposit in the ordinary course of business;

 

89

--------------------------------------------------------------------------------


 

(v)                                 Investments by any Subsidiary consisting of
loans to the Borrower to the extent (and for the avoidance of doubt without
duplication and not in addition to) the amount of such loan could also be made
as a distribution under Section 6.08;

 

(w)                               other Investments, including Investments in
connection with the acquisition of Subsidiaries that are not Loan Parties or
other Persons that will not be Loan Parties, in an aggregate amount not in
excess of $10,000,000; provided, however, that at the time any such Investment
is made pursuant to this clause (w), no Default shall have occurred and be
continuing or would result therefrom; and

 

(x)                                 intercompany loans or other Investments by
the Borrower or its Subsidiaries in BidCo made in order to consummate the Target
Acquisition.

 

Notwithstanding anything contrary set forth above, (i) if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04 and the amount of such Investment shall
be determined as of the date such Investment is made and (ii) if any Investment
is made in reliance on any “basket” determined by reference to Total Assets, no
fluctuation in the aggregate amount of Total Assets shall result in a breach of
this Section 6.04.  In addition, in the event that a Loan Party makes an
Investment in an Excluded Subsidiary for purposes of permitting such Excluded
Subsidiary or any other Excluded Subsidiary to apply the amounts received by it
to make a substantially concurrent Investment (which may be made through any
other Excluded Subsidiary) permitted hereunder, such substantially concurrent
Investment by such Excluded Subsidiary shall not be included as an Investment
for purposes of this Section 6.04 to the extent that the initial Investment by
the Loan Party reduced amounts available to make Investments hereunder.

 

SECTION 6.05.                                   Asset Sales.  None of the
Borrower or any Subsidiary will sell, transfer, lease, license or sublicense or
otherwise dispose of any asset, including any Equity Interest owned by it (but
other than, for the avoidance of doubt, treasury shares of the Borrower held by
the Borrower), nor will any Subsidiary issue any additional Equity Interest in
such Subsidiary (other than issuing directors’ qualifying shares and other than
issuing Equity Interests to the Borrower or another Subsidiary in compliance
with Section 6.04(d)) (each, a “Disposition”), except:

 

(a)                                 Dispositions of (i) inventory, (ii) used,
obsolete, damaged, worn out or surplus equipment or other property (including,
for the avoidance of doubt, such Dispositions consisting of the abandonment of
such equipment or other property), (iii) cash and Permitted Investments, and
(iv) leasehold improvements for property that is no longer leased by the
Borrower or any Subsidiary thereof, in each case in the ordinary course of
business;

 

(b)                                 Dispositions to the Borrower or a
Subsidiary; provided that any such Disposition involving a Subsidiary that is
not a Loan Party (i) shall be made in compliance with Sections 6.04 and 6.09 and
(ii) shall not, in the case of any Disposition by any Loan Party to Subsidiaries
that are not Loan Parties that are not made as Investments permitted by
Section 6.04, involve assets having an aggregate fair market value for all such
assets so Disposed in excess of $10,000,000 in the aggregate;

 

90

--------------------------------------------------------------------------------


 

(c)                                  Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business consistent with past practice and not as part of any accounts
receivables financing transaction;

 

(d)                                 Sale/Leaseback Transactions permitted by
Section 6.06;

 

(e)                                  Licenses, leases or subleases entered into
in the ordinary course of business, to the extent that they do not materially
interfere with the business of the Borrower or any Subsidiary;

 

(f)                                   Licenses or sublicenses of Intellectual
Property in the ordinary course of business, to the extent that they do not
materially interfere with the business of the Borrower or any Subsidiary;

 

(g)                                  Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of any of the Borrower or any
Subsidiary;

 

(h)                                 Dispositions of assets (including as a
result of like-kind exchanges) to the extent that (i) such assets are exchanged
for credit (on a fair market value basis) against the purchase price of similar
or replacement assets or (ii) such asset is Disposed of for fair market value
and the proceeds of such Disposition are applied to the purchase price of
similar or replacement assets within 12 months of such Disposition;

 

(i)                                     Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements;

 

(j)                                    the abandonment, cancellation,
non-renewal or discontinuance of use or maintenance of non-material Intellectual
Property or failure to maintain in any material respect the integrity and
security of the Software used in the business of the Borrower or any Subsidiary,
except to the extent any such abandonment, cancellation, non-renewal,
discontinuance or failure, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect;

 

(k)                                 any other Disposition of assets (including
Equity Interests) of any Subsidiaries of the Borrower; provided that (i) any
such Disposition shall be for fair market value, (ii) at least 75% of the total
consideration for any such Disposition received by the Borrower and its
Subsidiaries is in the form of cash or Permitted Investments and (iii) no
Default or Event of Default then exists or would result from such Disposition
(except if such Disposition is made pursuant to an agreement entered into at a
time when no Default or Event of Default exists); provided, however, that for
purposes of clause (ii) above, the following shall be deemed to be cash: 
(A) any liabilities (as shown on the Borrower’s or such Subsidiary’s most recent
balance sheet provided hereunder or in the footnotes thereto) of the Borrower or
such Subsidiary (other than liabilities that are by their terms subordinated to
the Obligations) that are assumed by the transferee with respect to the
applicable Disposition and for which the Borrower and its Subsidiaries shall
have been validly released by all applicable creditors in writing and (B) any

 

91

--------------------------------------------------------------------------------


 

securities received by the Borrower or such Subsidiary from such transferee that
are converted by the Borrower or such Subsidiary into cash or Permitted
Investments (to the extent of the cash or Permitted Investments received in the
conversion) within 180 days following the closing of the applicable Disposition;
provided that all assets Disposed pursuant to this clause (k) shall not have an
aggregate fair market value in excess of 5% of Consolidated Total Assets per
annum;

 

(l)                                     Dispositions of receivables in the
ordinary course of business and consistent with past practice of the Borrower
and the Subsidiaries;

 

(m)                             (i) any termination of any lease in the ordinary
course of business, (ii) any expiration of any option agreement in respect of
real or personal property and (iii) any surrender or waiver of contractual
rights or the settlement, release or surrender of contractual rights or
litigation claims (including in tort) in the ordinary course of business;

 

(n)                                 Dispositions of Equity Interests of the
Borrower or any Subsidiary not otherwise prohibited by the terms of this
Agreement; and

 

(o)                                 Dispositions permitted pursuant to
Section 6.03.

 

Notwithstanding the foregoing, other than Dispositions to the Borrower or any
Subsidiary in compliance with Section 6.05, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable Requirements of Law, no such Disposition
of any Equity Interests in any Subsidiary shall be permitted unless immediately
after giving effect to such transaction, the Borrower and the Subsidiaries shall
otherwise be in compliance with Section 6.05.

 

SECTION 6.06.                                   Sale/Leaseback Transactions. 
None of the Borrower or any Subsidiary will enter into any Sale/Leaseback
Transaction unless (a) the sale or transfer of the property thereunder is
permitted under Section 6.05 (other than Section 6.05(d)), (b) any Capital Lease
Obligations arising in connection therewith are permitted under Section 6.01 and
(c) any Liens arising in connection therewith (including Liens deemed to arise
in connection with any such Capital Lease Obligations) are permitted under
Section 6.02.

 

SECTION 6.07.                                   Hedging Agreements.  None of the
Borrower or any Subsidiary will enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has perceived or actual exposure (other than those in
respect of the Equity Interests or Indebtedness of the Borrower or any
Subsidiary), including with respect to currencies, and (b) Hedging Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.

 

92

--------------------------------------------------------------------------------


 

SECTION 6.08.                                   Restricted Payments; Certain
Payments of Indebtedness.

 

(a)                                 None of the Borrower or any Subsidiary will
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(i)                                     any Subsidiary may declare and pay
dividends or make other distributions with respect to its Equity Interests, in
each case ratably to the holders of such Equity Interests (or if not ratably, on
a basis more favorable to the Borrower and the Loan Parties);

 

(ii)                                  the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in shares of Qualified
Equity Interests of the Borrower;

 

(iii)                               the Borrower may repurchase, purchase,
acquire, cancel or retire for value Equity Interests of the Borrower from
present or former employees, officers, directors or consultants (or their
estates or beneficiaries under their estates) of the Borrower or any Subsidiary
upon the death, disability, retirement or termination of employment or service
of such employees, officers, directors or consultants, or to the extent
required, pursuant to employee benefit plans, employment agreements, stock
purchase agreements or stock purchase plans, or other benefit plans; provided
that the aggregate amount of Restricted Payments made pursuant to this
Section 6.08(a)(iii) shall not exceed $10,000,000 in the aggregate;

 

(iv)                              the Borrower may make cash payments (A) to
satisfy an employee’s withholding tax obligations incurred in connection with
the exercise, vesting or acquisition of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower and (B) in
lieu of the issuance of fractional shares representing insignificant interests
in the Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the
Borrower;

 

(v)                                 the Borrower may acquire Equity Interests of
the Borrower upon the exercise of stock options for such Equity Interests of the
Borrower if such Equity Interests represent a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with the exercise of options by, or the vesting of restricted Equity
Interests held by, any current or former director, officer or employee of the
Borrower or its Subsidiaries;

 

(vi)                              the Borrower may convert or exchange any
Equity Interests of the Borrower for or into Qualified Equity Interests of the
Borrower;

 

(vii)                           so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower may on any
date make Restricted Payments not otherwise permitted under this Agreement so
long as, at the time of the making of such Restricted Payment, the Leverage
Ratio, calculated on a Pro Forma Basis as of the date of making thereof, is not
in excess of 2.75 to 1.00;

 

(viii)                        any Subsidiary may repurchase its Equity Interests
held by minority shareholders or interest holders in a Permitted Acquisition or
another transaction

 

93

--------------------------------------------------------------------------------


 

permitted by Section 6.04(t) (it being understood that for purposes of
Section 6.04, the Borrower shall be deemed the purchaser of such Equity
Interests and such repurchase shall constitute an Investment by the Borrower in
a Person that is not a Subsidiary in the amount of such purchase unless such
Subsidiary becomes a Loan Party in connection with such repurchase);

 

(ix)                              so long as, at the date of declaration
thereof, no Event of Default shall have occurred and be continuing or would
result therefrom, the Borrower may repurchase or redeem its Equity Interests
from its equity holders in an amount not to exceed $10,000,000; and

 

(x)                                 the Borrower may make Restricted Payments
within 60 days after the date of declaration thereof, if at the date of
declaration of such Restricted Payments, such Restricted Payments would have
been permitted pursuant to another clause of this Section 6.08(a).

 

(b)                                 None of the Borrower or any Subsidiary will
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness that is required
pursuant to Section 6.01 to be subordinated to the payment of the Obligations,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, defeasance, cancelation or
termination of such Subordinated Indebtedness, except:

 

(i)                                     regularly scheduled interest and
principal payments as and when due in respect of such Subordinated Indebtedness,
other than payments prohibited by the subordination provisions thereof;

 

(ii)                                  refinancings of such Subordinated
Indebtedness with the proceeds of Refinancing Indebtedness permitted in respect
thereof under Section 6.01;

 

(iii)                               payments of or in respect of such
Subordinated Indebtedness made solely with Qualified Equity Interests in the
Borrower or the conversion of such Subordinated Indebtedness into Qualified
Equity Interests of the Borrower;

 

(iv)                              prepayments of intercompany Indebtedness
permitted hereby owed by the Borrower or any Subsidiary to the Borrower or any
Subsidiary; provided that, for the avoidance of doubt, no prepayment of any
Indebtedness owed by any Loan Party to any Subsidiary that is not a Loan Party
shall be permitted so long as an Event of Default shall have occurred and be
continuing or would result therefrom; and

 

(v)                                 so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower may on any
date make payments of (including prepayments thereof) or in respect of any such
Subordinated Indebtedness (other than any intercompany Indebtedness) not
otherwise permitted hereunder so long as, at the time of the making of such
payment, the Leverage Ratio, calculated on a Pro Forma Basis as of the date of
making thereof, is not in excess of 2.75 to 1.00.

 

94

--------------------------------------------------------------------------------


 

SECTION 6.09.                                   Transactions with Affiliates. 
None of the Borrower or any Subsidiary will sell, lease or otherwise transfer
any assets to, or purchase, lease or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than those that could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the Loan Parties not involving any other Affiliate, (c) transactions
between or among Subsidiaries that are not Loan Parties not involving any other
Affiliate, (d)  any Investment permitted under Section 6.04, (e) the payment of
reasonable fees to directors of the Borrower or any Subsidiary who are not
employees of the Borrower or any Subsidiary, (f) compensation, expense
reimbursement and indemnification of, and other employment arrangements
(including severance arrangements) and health, disability and similar insurance
or benefit arrangements with, directors, officers and employees of the Borrower
or any Subsidiary entered into in the ordinary course of business, (g) any
Restricted Payment permitted by Section 6.08, (h) sales of Equity Interests to
Affiliates to the extent not prohibited under this Agreement, (i) any payments
or other transactions pursuant to any tax sharing agreement among the Loan
Parties and their Subsidiaries; provided that any such tax sharing agreement is
on terms usual and customary for agreements of that type, and (j) any other
transactions between or among the Borrower and its Subsidiaries entered into in
the ordinary course of business including any transactions expressly permitted
under this Agreement or any other Loan Document.

 

SECTION 6.10.                                   Restrictive Agreements.  None of
the Borrower or any Subsidiary will, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure the
Obligations or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by this Agreement or any other Loan Document, (B) restrictions and conditions
contained in any agreement or document governing or evidencing Subordinated
Indebtedness or Refinancing Indebtedness, as applicable, in respect of
Indebtedness referred to in clause (A); provided that the restrictions and
conditions contained in any such agreement or document referred to in this
clause (B) are not less favorable in any material respect to the Lenders than
the restrictions and conditions imposed by this Agreement, (C) restrictions and
conditions existing on the date hereof identified on Schedule 6.10, (D) in the
case of any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its Organizational Documents or any related joint venture
or similar agreements; provided that such restrictions and conditions apply only
to such Subsidiary and to the Equity Interests of such Subsidiary,
(E) restrictions imposed by any agreement governing Indebtedness entered into
after the Effective Date and permitted under Section 6.01 that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Subsidiary than those contained in this Agreement
and (F) customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or any assets of the Borrower or any Subsidiary, in
each case pending such sale; provided that such restrictions and conditions
apply only to such Subsidiary or the assets that are to be sold and, in each
case, such sale is permitted hereunder; and (ii) clause (a) of the foregoing
shall not apply to (A) restrictions and conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (e), (f), (h), (i),

 

95

--------------------------------------------------------------------------------


 

(j), (l), (m), (n) and (o) of Section 6.01 if such restrictions and conditions
apply only to the assets securing such Indebtedness, (B) customary provisions in
leases, licenses and other agreements restricting the assignment thereof and
(C) restrictions imposed by agreements relating to Indebtedness of any
Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 6.01(f); provided that such restrictions apply
only to such Subsidiary and its assets (or any special purpose acquisition
Subsidiary without material assets acquiring such Subsidiary pursuant to a
merger).  Nothing in this paragraph shall be deemed to modify the requirements
set forth in the definition of the term “Collateral and Guarantee Requirement”
or the obligations of the Loan Parties under Sections 5.03, 5.11 or 5.15 or
under the Security Documents.

 

SECTION 6.11.                                   Amendment of Material
Documents.  None of the Borrower or any Subsidiary will amend, modify or waive
any of its rights under (a) any agreement or instrument document evidencing
Subordinated Indebtedness that constitutes Material Indebtedness except pursuant
to the subordination/intercreditor terms applicable to such Subordinated
Indebtedness or (b) its certificate of incorporation, bylaws or other
organizational documents, in each case to the extent such amendment,
modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.12.                                   Fiscal Year.  The Borrower will
not, and the Borrower will not permit any other Loan Party to, change its Fiscal
Year to end on a date other than June 30.

 

SECTION 6.13.                                   Leverage Ratio.  Beginning with
the first full Fiscal Quarter after the Effective Date, the Borrower will not
permit the Leverage Ratio to exceed 3.0 to 1.0 as of the last day of any Fiscal
Quarter of the Borrower.

 

SECTION 6.14.                                   Interest Coverage Ratio. 
Beginning with the first full Fiscal Quarter ending after the Effective Date,
the Borrower will not permit the Interest Coverage Ratio to be less than 3.0 to
1.0 as of the end of any Fiscal Quarter of the Borrower.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                                   Events of Default.  If any of
the following events (each such event, an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay (i) any
interest on any Loan or (ii) any fee or any other amount (other than an amount
referred to in clause (a) or clause (b)(i) of this Article VII) payable under
this Agreement or any other Loan Document, in each case, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

 

96

--------------------------------------------------------------------------------


 

(c)                                  any representation, warranty or statement
made or deemed made by or on behalf of the Borrower or any Loan Party in any
Loan Document or in any certificate furnished by or on behalf of the Borrower or
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.04
(with respect to the existence of the Borrower), 5.10 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Article VII), and such failure shall continue unremedied for a period of 60
days after notice thereof from the Administrative Agent or any Lender to the
Borrower (with a copy to the Administrative Agent in the case of any such notice
from a Lender);

 

(f)                                   the Borrower or any Subsidiary shall fail
to make any payment (whether of principal, interest, premium or otherwise and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (after giving effect to any grace period
applicable on the date on which such payment was initially due);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due or being required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (in each case after expiration of any
applicable grace or cure period set forth in the agreement or instrument
evidencing or governing such Material Indebtedness); provided that this
clause (g) shall not apply to (i) any secured Indebtedness that becomes due as a
result of the voluntary sale, transfer or other disposition of the assets
securing such Indebtedness, (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof permitted under Section 6.01 or (iii) the
occurrence of any conversion or exchange trigger in Indebtedness that is
contingently convertible or exchangeable into Equity Interests of the Borrower;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any other Loan
Party or its debts, or of a substantial part of its assets, under any Federal,
State or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any other Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

97

--------------------------------------------------------------------------------


 

(i)                                     the Borrower or any other Loan Party
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation (other than any liquidation permitted under Section 6.03(a)(v)),
reorganization or other relief under any Federal, State or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article VII,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any other Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding or
(v) make a general assignment for the benefit of creditors, or the board of
directors (or similar governing body) of the Borrower or any other Loan Party
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to above in this clause (i) or
clause (h) of this Article VII;

 

(j)                                    the Borrower or any other Loan Party
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 (other than any such
judgment covered by insurance (other than under a self-insurance program) to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer) outstanding at any given time, shall be rendered
against the Borrower, any other Loan Party or any combination thereof and the
same shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
other Loan Party to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any Collateral with the priority required
by the applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in the applicable Security
Document or Section 9.14 or (iii) as a result of the Administrative Agent’s
failure to take action within its control, including without limitation,
(A) failure to maintain possession of any stock certificate, promissory note or
other instrument delivered to it under the Collateral Agreement or (B) file
continuation statements under the applicable Uniform Commercial Code (or similar
provisions under applicable law);

 

(n)                                 This Agreement and any Guarantee purported
to be created under any Loan Document shall cease to be, or shall be asserted by
any Loan Party not to be, in full force and effect, except as a result of the
release thereof or any limitation in respect thereof, in each case as provided
in the applicable Loan Document or Section 9.14; or

 

98

--------------------------------------------------------------------------------


 

(o)                                 a Change in Control shall occur.

 

then, (i) in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time after the
Effective Date and thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
written notice to the Borrower, take any or all of the following actions, at the
same or different times:  (A) terminate the Revolving Credit Commitments and the
Letter of Credit Commitments, and thereupon the Revolving Credit Commitments and
the Letter of Credit Commitments shall terminate immediately and (B) declare the
Loans then outstanding to be due and payable in whole (or in part (but ratably
as among the Loans at such time outstanding), in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued or owing hereunder, shall become due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and (ii) in
the case of any event with respect to the Borrower described in clause (h) or
(i) of this Article VII, the Revolving Credit Commitments and the Letter of
Credit Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due, in each case without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

 

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Effective Date and ending on the date falling 180 days after
the effective date of the Target Acquisition (the “Clean-Up Date”),
notwithstanding any other provision of any Loan Document, any breach of
covenants, misrepresentation or other default which arises with respect to the
Target and its Affiliates will be deemed not to be a breach of representation or
warranty, a breach of covenant or an Event of Default, as the case may be, if:

 

(i)                                     it is capable of remedy and reasonable
steps are being taken to remedy it;

 

(ii)                                  the circumstances giving rise to it have
not knowingly been procured by or approved by the Borrower; and

 

(iii)                               it is not reasonably likely to have a
material adverse effect on the Borrower and its Subsidiaries, on a consolidated
basis.

 

If the relevant circumstances are continuing on or after such Clean-Up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

 

SECTION 7.02.                                   Actions in Respect of the
Letters of Credit upon Default.  If any Event of Default shall have occurred and
be continuing, the Administrative Agent may with the consent, or shall at the
request, of the Required Lenders, irrespective of whether it is taking any of
the actions described in Section 7.01 or otherwise, make written demand upon the
Borrower to, and forthwith upon such written demand the Borrower will, (a) pay
to the Administrative Agent on behalf of the Lenders one Business Day after such
written demand in

 

99

--------------------------------------------------------------------------------


 

immediately available funds at the Administrative Agent’s designated office, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding or (b) make such
other arrangements in respect of the outstanding Letters of Credit as shall be
reasonably acceptable to the Required Lenders; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, the Borrower will pay to the
Administrative Agent on behalf of the Lenders one Business Day after such
written demand in immediately available funds at the Administrative Agent’s
designated office, for deposit in the L/C Cash Collateral Account, an amount
equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower.  If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon written demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent reasonably determines
to be free and clear of any such right and claim.  Upon the drawing of any
Letter of Credit, to the extent funds are on deposit in the L/C Cash Collateral
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law.  After all such Letters of Credit shall have
expired or been fully drawn upon and all other Obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Collateral Account shall be promptly returned to the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its permitted
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent, in its capacity as
Administrative Agent, to execute and deliver the Loan Documents and to take such
actions and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto (including, as trustee under any Security Document
governed by English or other relevant law).  It is understood and agreed that
the use of the term “agent” (or any similar term) herein or in any other Loan
Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom and is intended to create or reflect only an administrative
relationship between contracting parties.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as

 

100

--------------------------------------------------------------------------------


 

though it were not the Administrative Agent, and such Person and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power (including with respect to
enforcement and collection), except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any other
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower, any Subsidiary or any other Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.  Notwithstanding clause (b) of the
immediately preceding sentence, the Administrative Agent shall not be required
to take, or to omit to take, any action hereunder or under the Loan Documents
unless, upon demand, the Administrative Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to the Administrative Agent, any other Secured Party) against all liabilities,
costs and expenses that, by reason of such action or omission, may be imposed
on, incurred by or asserted against the Administrative Agent or any Related
Party thereof.  The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own gross negligence or willful misconduct (such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by a
final and nonappealable judgment).  The Administrative Agent shall be deemed not
to have actual knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give written notice of its intent to resign to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (and so
long as no Event of Default shall have occurred and be continuing, with the
consent of the Borrower, not to be unreasonably withheld or delayed), to appoint
a successor which will be a bank with an office in New York, New York or an
Affiliate of any such bank.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank subject, so long as no Event of Default
shall have occurred and be

 

102

--------------------------------------------------------------------------------


 

continuing, to the approval by the Borrower (which approval shall not be
unreasonably withheld or delayed).  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor.  Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest and be subject to such compliance as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this paragraph (it being
understood and agreed that the retiring Administrative Agent shall have no duty
or obligation to take any further action under any Security Document, including
any action required to maintain the perfection of any such security interest),
and (b) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (i) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender. 
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article VIII and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

103

--------------------------------------------------------------------------------


 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

 

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.  In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Loan Document Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent on behalf of the Secured
Parties at such sale or other disposition.

 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or any
other Loan Document.  By accepting the benefits of the Collateral, each Secured
Party that is a party to any such Hedging Agreement shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e).  The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan

 

104

--------------------------------------------------------------------------------


 

shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim under Sections 2.09,
2.10, 2.12, 2.13, 2.14 and 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

 

Notwithstanding anything herein to the contrary, the Arranger shall have no
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as a Lender), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

 

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent and notice pursuant to and subject to the
conditions set forth in this Article VIII, none of the Borrower or any
Subsidiary shall have any rights as a third party beneficiary of any such
provisions.  Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article VIII.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                   Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to paragraph (b) of this Section 9.01), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(i)                                     if to the Borrower, to it at Aspen
Technology, Inc., 20 Crosby Drive, Bedford, MA 01730, Attention: Chief Financial
Officer and General Counsel (Telecopy

 

105

--------------------------------------------------------------------------------


 

No. (781) 221-5215) (email: karl.johnsen@aspentech.com and
frederic.hammond@aspentech.com);

 

(ii)                                  if to the Administrative Agent, as follows
(A) if such notice relates to a Loan or Borrowing denominated in Dollars, or
does not relate to any particular Loan, Borrower or Letter of Credit, to it at
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago, Illinois 60603,
Attention of J.P. Morgan Loan & Agency Servicing (Telecopy No. (888) 303-9732)
(email: JPM.Agency.servicing.1@jpmchase.com), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New York 10017, Attention of
Justin B. Kelley (Telecopy No. (917) 464-6072) (email:
justin.b.kelley@jpmorgan.com) and (B) if such notice relates to a Loan or
Borrowing denominated in a Designated Foreign Currency, to J.P. Morgan Europe
Limited, Loans Agency 6th Floor, 25 Bank Street, Canary Wharf, London E14 5JP,
United Kingdom, Attention of Loans Agency (Fax No. +44 20-7777-2360) (email:
loan_and_agency_London@jpmorgan.com) with copy to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Chicago, Illinois 60603, Attention of J.P. Morgan Loan &
Agency Servicing (Telecopy No. (888) 303-9732) (email:
JPM.Agency.servicing.1@jpmchase.com);

 

(iii)                               if to any other Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

 

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) of this Section 9.01 shall be effective as
provided in such paragraph.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet and intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication.  Any notices or other communications to
the Administrative Agent, the Borrower may be delivered or furnished by
electronic communications pursuant to procedures approved by the recipient
thereof prior thereto; provided that approval of such procedures may be limited
or rescinded by any such Person by notice to each other such Person.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the

 

106

--------------------------------------------------------------------------------


 

website address therefore; provided that, for both clauses (i) and (ii) above,
if such notice or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

 

(c)                                  Any party hereto may change its address or
fax number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)                                 the Borrower agree that the Administrative
Agent may, but shall not be obligated to, make any communication by posting such
communications on Debt Domain, Intralinks, Syndtrak or a similar electronic
transmission system (the “Platform”).  The Platform is provided “as is” and “as
available”.  Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the communications or the Platform.

 

SECTION 9.02.                                   Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.

 

(b)                                 Except as otherwise expressly provided in
this Agreement, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders
(unless the Administrative Agent has express authority herein or therein to
consent unilaterally), provided that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any ambiguity,

 

107

--------------------------------------------------------------------------------


 

omission, defect or inconsistency so long as, in each case, (A) such amendment
does not adversely affect in any material respect the rights of any Lender or
(B) the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;
provided, further that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan of any Lender or reduce the rate of interest thereon
(including reduction of the Applicable Rate or amending the ratio used in the
definition of “Applicable Rate” (but not the definition of such ratio)) (other
than waivers, amendments or modifications to the interest rates set forth in
Section 2.10(c) and the financial covenants set forth in Sections 6.13 and
6.14), or reduce any fees payable hereunder (including reduction of the
Applicable Rate or amending the ratio used in the definition of “Applicable
Rate” (but not the definition of such ratio)) (other than waivers, amendments or
modifications to the interest rate payable with respect to fees under
Section 2.10(c)), without the written consent of such Lender, (iii) postpone the
scheduled date of payment of the principal amount of any Loan of any Lender, or
any interest thereon, or any fees payable hereunder to any Lender, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of such Lender,
(iv) change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
adversely affected thereby, (v) change any of the provisions of this Section or
the percentage in the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release all or
substantially all of the value of the Guarantees provided by the Loan Parties
under the Guarantee Agreement without the written consent of each Lender (except
as expressly provided in Section 9.14 or the Guarantee Agreement (including any
such release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Security
Documents), it being understood and agreed that an amendment or other
modification of the type of obligations guaranteed under the Guarantee Agreement
shall not be deemed to be a release or limitation of any Guarantee) or
(vii) release all or substantially all the Collateral from the Liens of the
Security Documents without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood and agreed that an amendment or
other modification of the type of obligations secured by the Security Documents
shall not be deemed to be a release of the Collateral from the Liens of the
Security Documents); provided further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
without the prior written consent of the Administrative Agent.  Notwithstanding
any of the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the second proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification.

 

108

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, upon the
execution and delivery of all documentation required by Section 2.20 to be
delivered in connection with an increase to the aggregate Revolving Credit
Commitments, the Administrative Agent, the Borrower and the new or existing
Lenders whose Revolving Credit Commitments have been affected may and shall
enter into an amendment hereof (which shall be binding on all parties hereto and
the new Lenders) solely for the purpose of reflecting any new Lenders and their
new Revolving Commitments and any increase in the Revolving Credit Commitment of
any existing Lender.

 

(d)                                 In connection with any proposed amendment,
modification, waiver, consent or termination (a “Proposed Change”) requiring the
consent of all Lenders or all affected Lenders, if the consent of the Required
Lenders to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section 9.02 being referred to as a “Non-Consenting Lender”), then, so long as
the Lender that is acting as Administrative Agent is not a Non-Consenting
Lender, the Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
(iii) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b), (iv) such
assignment does not conflict with applicable law and (v) the assignee shall have
given its consent to such Proposed Change.

 

(e)                                  Notwithstanding anything herein to the
contrary, the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement, the Guarantee Agreement, the Collateral
Agreement or any other Security Document to the extent such departure is
consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

 

SECTION 9.03.                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Arranger and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one primary counsel and, one firm
of local counsel in each jurisdiction as the Administrative Agent shall deem
reasonably advisable in connection with the creation and perfection of the
security interests in the Collateral provided under the Loan Documents, in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or

 

109

--------------------------------------------------------------------------------


 

thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), provided that the Administrative Agent shall provide (A) an
estimate to the Borrower of the expected aggregate costs and expenses (i) prior
to the Effective Date, with respect to the transaction contemplated to occur on
or prior to the Effective Date and (ii) prior to any other material transaction
occurring after the Effective Date, with respect to any such transaction and
(B) in each case, will provide the Borrower with periodic updates on the accrual
of costs and expenses to the extent such accruals exceed the estimate provided
in subsection (A) above, and (ii) all out-of-pocket expenses incurred by the
Administrative Agent, the Arranger or any Lender, including the reasonable and
documented fees, charges and disbursements of any outside counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that expenses set forth in this
clause (ii) shall be limited to (A) one counsel to the Administrative Agent and
for the Lenders (taken together as a single group or client), (B) if necessary,
one local counsel required in any relevant local jurisdiction and applicable
special regulatory counsel, (C) additional counsel retained with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed) and (D) if
representation of the Administrative Agent and/or all Lenders in such matter by
a single counsel would be inappropriate based on the advice of legal counsel due
to the existence of an actual or potential conflict of interest, one additional
counsel for each party subject to such conflict.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, penalties, liabilities and related expenses,
including reasonable and documented fees, charges and disbursements of outside
counsel (limited to reasonable fees, disbursements and other charges of one
primary counsel for all Indemnitees, taken as a whole, and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest, where an Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for such affected Indemnitee) and other reasonable
and documented out-of-pocket expenses, incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
structuring, arrangement and syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any premises leased or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or

 

110

--------------------------------------------------------------------------------


 

by any party to this Agreement or any other Loan Document, any Affiliate of any
of the foregoing or any third party (and regardless of whether any Indemnitee is
a party thereto); provided that the foregoing indemnity shall not, as to any
Indemnitee, apply to any losses, claims, damages, penalties, liabilities or
related expenses to the extent they (A) are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the willful
misconduct or gross negligence of such Indemnitee, (B) result from a claim
brought by the Borrower or any of its Subsidiaries for a material breach of such
Indemnitee’s obligations under this Agreement or any other Loan Document if the
Borrower or such Subsidiary has obtained a final and non-appealable judgment of
a court of competent jurisdiction in the Borrower’s or its Subsidiary’s favor on
such claim as determined by a court of competent jurisdiction or (C) result from
a proceeding that does not involve an act or omission by the Borrower or any of
its Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than a proceeding that is brought against the Administrative Agent or any
Arranger in its capacity as such or in fulfilling its roles as an agent or
arranger hereunder or any similar role with respect to the Indebtedness incurred
or to be incurred hereunder).  This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
indefeasibly pay any amount required to be paid by it under paragraph (a) or
(b) of this Section 9.03 to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing (and without limiting their
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as applicable, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent (or such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  For purposes of this Section 9.03, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
outstanding Revolving Loans and Letters of Credit and unused Commitments, in
each case, at that time.

 

(d)                                 To the fullest extent permitted by
applicable law, the Borrower shall not assert, or permit any of its Affiliates
or Related Parties to assert, and each hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e)                                  All amounts due under this Section 9.03
shall be payable within ten Business Days after written demand therefor.

 

SECTION 9.04.                                   Assignments and Participations .

 

111

--------------------------------------------------------------------------------


 

(a)                                 Successors and Assigns Generally.  No Lender
may assign, delegate or otherwise transfer any of its rights or obligations
hereunder except to an Eligible Assignee (i) in accordance with the provisions
of Section 9.04(b), (ii) by way of participation in accordance with the
provisions of Section 9.04(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.04(f) (and any other
attempted assignment or transfer by any Lender shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may, and
shall as provided in Sections 2.16(b) and (c), at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Revolving Loans at the time owing to it or in the
case of an assignment to a Lender, no minimum amount need be assigned; and

 

(B) in any case not described in Section 9.04(b)(i)(A), the aggregate amount of
the applicable Commitment (which for this purpose includes Revolving Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Loans or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender or Issuing Bank from assigning all or a
portion of its rights and obligations among the Revolving Credit Commitments and
the Letter of Credit Commitments on a non-pro rata basis; provided that, at no
time shall the Letter of Credit Commitment of any Issuing Bank exceed the
Revolving Credit Commitment of such Issuing Bank.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
Section 9.04(b)(i)(B) and this Section 9.04(b)(iii):

 

112

--------------------------------------------------------------------------------


 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund of such Lender; provided 
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice thereof;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund of such Lender
with respect to such Lender; and

 

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Commitments.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 [Reserved].

 

(vi)                              [Reserved].

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Revolving Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Revolving Loans and participations in Letters of Credit in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the

 

113

--------------------------------------------------------------------------------


 

assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 9.03 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Revolving Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to one or more Eligible Assignees (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Revolving Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
the Administrative Agent, the Issuing Banks and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.03 with respect to any payments
made by such Lender to its Participant(s).

 

114

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of this Agreement or any Note, or any consent to any departure by
any Loan Party therefrom, to the extent that such amendment, waiver or consent
otherwise requires such Lender’s affirmative consent pursuant to the provisions
of Section 9.02 and then only to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 9.03 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.12, 2.14 and 2.16 as if
it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.12 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive.  Each Lender that sells a participation agrees, at the
Borrower’s request and reasonable expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.16 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Revolving Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, or is necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA or other applicable law.  The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Subject to Sections 9.12 and 9.17, any
Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 9.04, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties;

 

115

--------------------------------------------------------------------------------


 

provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree for the benefit of the Loan Parties
to preserve the confidentiality of any Borrower Information relating to the Loan
Parties received by it from such Lender subject to the terms of this Agreement.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment of a security interest shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)                                  Notwithstanding anything else to the
contrary contained in this Agreement, any attempted assignment or sale of a
participation to a Person who is not an Eligible Assignee shall be null and
void.

 

SECTION 9.05.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in this
Agreement and the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Arranger, any Lender or any Affiliate of any
of the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.12, 2.14, 2.15(e), 2.16, 2.17 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06.                                   Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Notwithstanding any other provision of this Agreement to the
contrary, upon the Administrative Agent’s request, the Loan Parties agree to
promptly execute and deliver such amendments to this Agreement as shall be
necessary to implement any modifications to this Agreement pursuant to any
separate letter agreements between the Borrower and the Administrative Agent
during the period permitted therein.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the syndication of the Loans and Commitments constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and

 

116

--------------------------------------------------------------------------------


 

understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                                   Right of Setoff.  If an Event of
Default shall have occurred and be continuing and the making of the request or
the granting of the consent specified in Article VII to authorize the
Administrative Agent to declare the Loans due and payable pursuant to
Article VII shall have occurred, each Lender and each of its Affiliates, is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Loan Parties against any of and all the obligations then due of
the Borrower now or hereafter existing under this Agreement held by such Lender
or any such Affiliates, irrespective of whether or not such Lender or any such
Affiliate shall have made any demand under this Agreement and although such
obligations of the Loan Parties are owed to a branch or office of such Lender or
any such Affiliate different from the branch or office holding such deposit or
obligated on such Indebtedness.  Each Lender agrees to notify the applicable
Loan Parties and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application.

 

SECTION 9.09.                                   Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                 This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

 

(b)                                 The Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the

 

117

--------------------------------------------------------------------------------


 

jurisdiction of such courts and agrees that all claims in respect of any action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court.  Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action, litigation or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
any of its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any
action, litigation or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section 9.09.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.

 

SECTION 9.11.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12.                                   Confidentiality. 
Notwithstanding anything to the contrary herein, each Lender acknowledges that
its ability to disclose information concerning the Target Acquisition is
restricted by the City Code and the Panel and that this Section 9.12 is subject
to those restrictions.  Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other agents and advisors, it

 

118

--------------------------------------------------------------------------------


 

being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrower
promptly thereof, unless such notification is prohibited by law), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, in each case, only such
information as is reasonably necessary to exercise such remedies or enforce such
rights, (f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section 9.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any Hedging Agreement relating to the
Borrower or any Subsidiary and its obligations hereunder or under any other Loan
Document, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than the Borrower or its Subsidiary. 
For purposes of this Section 9.12, “Information” means all information received
from the Borrower or its Related Parties relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent or any Lender prior to disclosure by the
Borrower or its Subsidiaries on a nonconfidential basis from a Person that is
not subject to a confidentiality obligation to the Borrower or any of its
Related Parties.  Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if it has complied with the requirements
set forth in this Section 9.12 and such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information (absent gross negligence or willful
misconduct). For the avoidance of doubt, the Borrower has the right to review
and approve in advance, with such approval not to be unreasonably withheld or
delayed, all press releases, advertisements and similar materials and
disclosures (other than any disclosures to industry trade organizations of
information that is customary for inclusion in league table measurements) that
the Administrative Agent or any Lender prepares or that is prepared on the
Administrative Agent’s or any Lender’s behalf that contain the Borrower’s or the
Target’s name or the name of any of their respective Affiliates.

 

SECTION 9.13.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the

 

119

--------------------------------------------------------------------------------


 

“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 9.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 9.14.                                   Release of Liens and
Guarantees.  A Loan Party (other than the Borrower) shall automatically be
released from its obligations under the Loan Documents, and all security
interests created by the Security Documents in Collateral owned by such Loan
Party shall be automatically released, upon the consummation of any transaction
permitted by this Agreement as a result of which such Loan Party ceases to be a
Subsidiary (or becomes an Excluded Subsidiary (other than solely as a result of
such Subsidiary ceasing to be a Significant Subsidiary)); provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise;
provided further that as of any date upon which a Loan Party (other than the
Borrower) becomes an Excluded Subsidiary (other than solely as a result of such
Subsidiary ceasing to be a Significant Subsidiary), the Borrower shall be deemed
to have made an Investment in a Person that is not a Loan Party in an amount
equal to the fair market value of the assets (net of third-party liabilities) of
such Subsidiary as of such date (as determined reasonably and in good faith by a
Financial Officer of the Borrower).

 

Upon any sale or other transfer by any Loan Party (other than to the Borrower or
any other Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released.  In connection with any
termination or release pursuant to this Section 9.14, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s reasonable
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section 9.14 shall be without recourse to or warranty by the
Administrative Agent.  Each of the Secured Parties irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to effect the
releases set forth in this Section 9.14.

 

SECTION 9.15.                                   USA PATRIOT Act Notice.  Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Loan Party that, pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act.

 

120

--------------------------------------------------------------------------------


 

SECTION 9.16.                                   No Fiduciary Relationship.  Each
of the Borrower, on behalf of itself and its Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower, the Subsidiaries and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.  The Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged, for their
own accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower, the Subsidiaries and
their respective Affiliates, and none of the Administrative Agent, the Arranger,
the Lenders or any of their respective Affiliates has any obligation to disclose
any of such interests to the Borrower the Subsidiaries or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower hereby waives and releases any claims that it or any of its Affiliates
may have against the Administrative Agent, the Arranger, the Lenders or any of
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

SECTION 9.17.                                   Non-Public Information.

 

(a)                                 Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI.  Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, State and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, State and foreign securities
laws. Each Lender acknowledges that its ability to disclose information
concerning the Target Acquisition is restricted by the City Code and the Panel
and that this Section 9.17 is subject to those restrictions.

 

(b)                                 The Borrower and each Lender acknowledge
that, if information furnished by the Borrower pursuant to or in connection with
this Agreement is being distributed by the Administrative Agent through the
Platform, (i) the Administrative Agent may post any information that the
Borrower has indicated as containing MNPI solely on that portion of the Platform
designated for Private Side Lender Representatives and (ii) if the Borrower has
not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Administrative Agent reserves
the right to post such information solely on that portion of the Platform as is
designated for Private Side Lender Representatives.  The Borrower agrees to
clearly designate all information provided to the Administrative Agent by or on
behalf of the Borrower that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Borrower without liability or responsibility for
the independent verification thereof.

 

121

--------------------------------------------------------------------------------


 

SECTION 9.18.                                   Judgment Currency.

 

(a)                                 If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in Dollars into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction Dollars
could be purchased with such other currency on the Business Day immediately
preceding the day on which final judgment is given.

 

(b)                                 The obligations of each party hereto in
respect of any sum due to any other party hereto or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than Dollars, be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase Dollars with the Judgment Currency; if the amount
of Dollars so purchased is less than the sum originally due to the Applicable
Creditor in Dollars, such party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such deficiency.  The obligations of the parties contained in this Section 9.18
shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder

 

[Signature Pages Follow]

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ASPEN TECHNOLOGY, INC., as Borrower

 

 

 

By:

/s/ Karl E. Johnsen

 

 

Name:

Karl E. Johnsen

 

 

Title:

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and as Issuing Bank

 

 

 

By:

 /s/ Justin Kelley

 

 

Name:

Justin Kelley

 

 

Title:

Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Lender

 

 

 

By:

/s/ Kristy Vlahos

 

 

Name:

Kristy Vlahos

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as a Lender

 

 

 

By:

/s/ Ronald W Homa

 

 

Ronald W Homa

 

 

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association, as a Lender

 

 

 

By:

/s/ Stephen Carll

 

 

Name:

Stephen Carll

 

 

Title:

Managing Director

 

 

 

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank N.A., London Branch, as a Lender

 

 

 

By:

/s/ N R Hogg

 

 

Name:

N R Hogg

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citizens Bank N.A., as a Lender

 

 

 

By:

/s/ Ricky Simmons

 

 

Name:

Ricky Simmons

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A., as a Lender

 

 

 

By:

/s/ Craig Welch

 

 

Name:

Craig Welch

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------